 
EXHIBIT 10.2
  
EXECUTION VERSION
 
STOCK PURCHASE AGREEMENT
 
BY AND AMONG
 
JACKSONVILLE BANCORP, INC.,
 
CAPGEN CAPITAL GROUP IV LP
 
AND EACH OF THE OTHER
 
INVESTORS NAMED HEREIN
 
DATED AS OF
 
MAY 10, 2010

 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 

     
Page
       
ARTICLE 1
PURCHASE AND SALE OF THE PURCHASED SHARES
 
1
       
Section 1.01
Issuance, Sale and Delivery of the Purchased Shares
 
1
       
Section 1.02
Closing
 
2
       
Section 1.03
Payment of Purchase Price
 
2
       
Section 1.04
Anti-Dilution
 
2
       
ARTICLE 2
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
 
2
       
Section 2.01
Organization and Standing
 
3
       
Section 2.02
Corporate Power
 
3
       
Section 2.03
Corporate Authority
 
3
       
Section 2.04
Regulatory Approvals; Shareholder Approval; No Violations
 
4
       
Section 2.05
Company Capital Stock; Purchased Shares
 
5
       
Section 2.06
Company Reports; Financial Statements, Etc
 
6
       
Section 2.07
Compliance with Applicable Laws; Regulatory Filings; Permits
 
8
       
Section 2.08
No Undisclosed Liabilities
 
9
       
Section 2.09
Absence of Certain Changes
 
9
       
Section 2.10
Tax Matters
 
9
       
Section 2.11
Transactions with Affiliates
 
12
       
Section 2.12
Loans
 
13
       
Section 2.13
Other Activities of the Company and the Bank
 
13
       
Section 2.14
Material Agreements; No Defaults
 
13
       
Section 2.15
Company Benefit Plans
 
14
       
Section 2.16
Environmental Matters
 
15
       
Section 2.17
Labor Matters
 
16
       
Section 2.18
Insurance
 
16
       
Section 2.19
No Integration
 
16
       
Section 2.20
No Change of Control
 
16
       
Section 2.21
Properties
 
17
       
Section 2.22
Computer and Technology Security
 
17
       
Section 2.23
Data Privacy
 
18
       
Section 2.24
No Restrictive Covenants
 
18


 
i

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
(continued)



     
Page
       
Section 2.25
Litigation
 
18
       
Section 2.26
Merger Agreement Representations and Warranties
 
18
       
Section 2.27
No Brokers
 
18
       
Section 2.28
Voting of Shares by Directors and Executive Officers
 
19
       
Section 2.29
Risk Management Instruments
 
19
       
Section 2.30
Adequate Capitalization
 
19
       
Section 2.31
Investment Company
 
19
       
Section 2.32
Price of Common Stock
 
19
       
Section 2.33
Shell Company Status
 
19
       
Section 2.34
Reservation of Purchased Shares
 
19
       
Section 2.35
Substantially Similar Agreement
 
19
       
Section 2.36
Disclosure
 
19
       
ARTICLE 3
REPRESENTATIONS AND WARRANTIES OF THE INVESTORS
 
20
       
Section 3.01
Organization
 
20
       
Section 3.02
Bank Holding Company Status
 
20
       
Section 3.03
Authorization
 
20
       
Section 3.04
Accredited Investor, etc
 
21
       
Section 3.05
Regulatory Approvals
 
23
       
Section 3.06
Sufficient Funds
 
23
       
ARTICLE 4
CONDITIONS TO THE OBLIGATIONS OF THE INVESTORS
 
23
       
Section 4.01
Representations and Warranties to be True and Correct
 
23
       
Section 4.02
Performance
 
23
       
Section 4.03
Audited Statements
 
23
       
Section 4.04
No Material Adverse Change
 
24
       
Section 4.05
Corporate Approvals; Shareholder Approval
 
24
       
Section 4.06
Closing of Mergers
 
24
       
Section 4.07
Regulatory Approvals
 
24
       
Section 4.08
Registration Rights Agreement
 
25
       
Section 4.09
Sales of Shares
 
25


 
ii

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
(continued)



     
Page
       
Section 4.10
No Suspensions of Trading in Common Stock; Listing
 
25
       
ARTICLE 5
CONDITIONS TO THE OBLIGATIONS OF THE COMPANY
 
25
       
Section 5.01
Representations and Warranties to be True and Correct
 
25
       
Section 5.02
Performance
 
25
       
ARTICLE 6
COVENANTS
 
26
       
Section 6.01
Reasonable Best Efforts
 
26
       
Section 6.02
Filings and Other Actions
 
26
       
Section 6.03
Corporate Approvals; Takeover Laws
 
27
       
Section 6.04
Shareholder Approvals
 
27
       
Section 6.05
Proxy Statement; Other Filings
 
28
       
Section 6.06
Registration Rights
 
29
       
Section 6.07
Board Matters
 
29
       
Section 6.08
Restricted Shares
 
30
       
Section 6.09
Information, Access and Confidentiality
 
32
       
Section 6.10
Conduct of Business Prior to Closing
 
33
       
Section 6.11
Company Forbearances
 
33
       
Section 6.12
Investor Call
 
36
       
Section 6.13
Press Releases; Public Disclosure
 
36
       
ARTICLE 7
OTHER AGREEMENTS
 
37
       
Section 7.01
Bank Holding Company Status
 
37
       
Section 7.02
Preemptive Rights
 
37
       
Section 7.03
Compensation Matters
 
39
       
Section 7.04
Reasonable Best Efforts
 
39
       
Section 7.05
Manner of Offerings
 
39
       
Section 7.06
Indemnification
 
40
       
ARTICLE 8
TERMINATION
 
41
       
Section 8.01
Methods of Termination
 
41
       
Section 8.02
Effect of Termination
 
42
       
ARTICLE 9
MISCELLANEOUS
 
43
       
Section 9.01
Certain Definitions
 
43


 
iii

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
(continued)



     
Page
       
Section 9.02
Specific Performance
 
44
       
Section 9.03
Expenses
 
45
       
Section 9.04
Survival
 
45
       
Section 9.05
Notices
 
45
       
Section 9.06
No Assignment; No Delegation
 
46
       
Section 9.07
No Third Party Beneficiaries
 
46
       
Section 9.08
Governing Law
 
46
       
Section 9.09
Amendments and Waivers
 
46
       
Section 9.10
Severability
 
47
       
Section 9.11
Captions
 
47
       
Section 9.12
No Waiver; Cumulative Remedies
 
47
       
Section 9.13
Further Assurances
 
47
       
Section 9.14
No Construction Against Drafter
 
47
       
Section 9.15
Entire Agreement
 
47
       
Section 9.16
Counterparts
 
47


 
iv

--------------------------------------------------------------------------------

 

SCHEDULES
 
Disclosure Schedule
 
SCHEDULE I
Subsidiaries
   
SCHEDULE II
Form of Amended and Restated Articles of Incorporation and Bylaws
   
SCHEDULE III
Form of Registration Rights Agreement


 
v

--------------------------------------------------------------------------------

 

INDEX TO DEFINED TERMS


2008 MOU
 
8
2009 Audited Statements
 
24
ABI
 
1
Accredited Investor
 
43
affiliate
 
43
Agreement
 
1
Applicable Law
 
43
Bank
 
1
Bank Merger
 
1
Bank Merger Agreement
 
1
beneficial ownership
 
43
Benefit Plan
 
14
BHCA
 
3
Board
 
44
BOLI
 
9
Business Day
 
44
CapGen
 
1
Closing
 
2
Closing Date
 
2
Code
 
8
Commitments
 
26
Common Stock
 
1
Company
 
1
Company Board Recommendation
 
4
Company Reports
 
6
Covered Securities
 
38
D&O Insurance
 
16
Designated Securities
 
38
Disclosure Schedule
 
5
Enforcement Actions
 
8
Environmental Law
 
15
ERISA
 
14
ERISA Affiliate
 
14
Exchange Act
 
44
FBCA
 
4
FDI Act
 
36
FDIC
 
8
Federal Reserve
 
8
Federal Reserve Resolutions
 
8
Florida Division
 
8
GAAP
 
44
Governmental Authority
 
4
Group
 
10
Hazardous Substance
 
16
Indemnified Person
 
41
Insider Shareholder Votes
 
19
Investment
 
1
Investor Call
 
2
Investor Party
 
40
Investor Percentage Interest
 
38
Investors
 
1
Leases
 
17
Legend Removal Date
 
32
Liens
 
2
Material Adverse Effect
 
44
Merger
 
1
Merger Agreement
 
1
Merger Closings
 
1
Merger Effective Time
 
2
Mergers
 
1
Money Laundering Laws
 
9
Nasdaq Stock Market
 
5
Oceanside Bank
 
1
OFAC
 
9
Offer Period
 
38
Offering Materials
 
22
Original Date
 
28
Other Filings
 
29
Permits
 
8
person
 
44
Press Release
 
37
Private Placement
 
1
Private Placement Documents
 
22
Proposals
 
28
Proxy Statement
 
28
Puchased Shares
 
1
Purchase Price
 
2
Qualified Offering
 
38
Qualified Offering Notice
 
38
Registration Statement
 
29
Regulatory Authority
 
8
Regulatory Reports
 
8
Related Interest
 
44
Requisite Shareholder Vote
 
5
Resale Registration Statement
 
32
Returns
 
10
Rule 144A offering
 
39
SEC
 
44
Securities Act
 
44
Shareholder Approvals
 
28


 
vi

--------------------------------------------------------------------------------

 


Shareholders’ Meeting
 
28
Subsidiary
 
44
Takeover Laws
 
4
Taxes
 
10
Termination Date
 
41
Termination Fee
 
43
Transaction
 
2



vii

--------------------------------------------------------------------------------


 
STOCK PURCHASE AGREEMENT
 
This Stock Purchase Agreement, dated as of May 10, 2010 (this “Agreement”), is
by and among JACKSONVILLE BANCORP, INC., a Florida corporation (the “Company”),
and CAPGEN CAPITAL GROUP IV LP, a Delaware limited partnership (“CapGen”), and
each of the respective other investors set forth on the signature pages to this
Agreement (collectively, with CapGen, the “Investors”).
 
The Company seeks to issue and sell to CapGen, and CapGen seeks to purchase (the
“Investment”), 1,960,144 shares of common stock, par value $.01 per share, of
the Company (the “Common Stock”), at a purchase price of $10.00 per share on the
terms and subject to the conditions set forth in this Agreement. The Company is
also selling Common Stock in the aggregate amount of $10 million to other
Accredited Investors, in each case, at a purchase price per share of $10.00
(collectively, with the Investment, the “Private Placement”). The shares of
Common Stock to be sold on the Private Placement are collectively referred to
herein as the “Purchased Shares.” The number of Purchased Shares to be purchased
by each Investor hereunder is set forth on such Investor’s signature page. Each
of CapGen and the other Investors are acting separately.
 
The Company has agreed to acquire Atlantic BancGroup, Inc., a Florida
corporation (“ABI”), through a merger (the “Merger”) pursuant to the terms and
conditions of an Agreement and Plan of Merger, dated as of May 10, 2010, by and
between the Company and ABI (the “Merger Agreement”).
 
The Merger Agreement includes an Agreement and Plan of Merger (the “Bank Merger
Agreement”) pursuant to which ABI’s subsidiary, Oceanside Bank (“Oceanside
Bank”), will be merged with the Company’s subsidiary, The Jacksonville Bank,
Jacksonville, Florida, a Florida state-chartered commercial bank (the “Bank”).
Herein, the merger of Oceanside Bank and the Bank is called the “Bank Merger”,
and the Merger and the Bank Merger are collectively called the “Mergers”. The
Company will issue, pursuant to the Merger Agreement, shares of Common Stock in
exchange for all the outstanding common stock of ABI, except shares held by
dissenting shareholders, if any.
 
The obligations of the Investor to consummate the transactions contemplated by
this Agreement are specifically conditioned upon the completion of both Mergers
prior to the Investment by Investor. The closings of the Mergers (the “Merger
Closings”) and the closing of the Investment will occur on the same day.
 
In consideration of the premises, and other good and valuable consideration, the
receipt of which is acknowledged, the parties, intending to be legally bound,
agree as follows:
 
ARTICLE 1
PURCHASE AND SALE OF THE PURCHASED SHARES
 
Section 1.01          Issuance, Sale and Delivery of the Purchased Shares.
Subject to the terms and conditions set forth in this Agreement, at the Closing,
the Company shall issue, sell and deliver to each Investor, and each Investor
shall, severally and not jointly, purchase from the Company, the Purchased
Shares set forth on such Investor’s signature page, free and clear of all liens,
pledges, security interests, charges and other encumbrances, including any
restrictions on voting such Purchased Shares (“Liens”), other than those placed
thereon by or on behalf of an Investor with respect solely to such Investor’s
Purchased Shares (such issuance, sale and purchase of the Purchased Shares,
along with the other commitments by each party to the other set forth in this
Agreement, the “Transaction”).

 
 

--------------------------------------------------------------------------------

 

Section 1.02          Closing. The parties shall consummate the Transaction at a
mutually agreeable location upon satisfaction (or waiver, other than a waiver of
any condition set forth in Section 4.06) of all conditions to Closing; provided
that such consummation may not occur prior to the end of the 20-day period
commencing following the issuance of a notice by CapGen to its investors to call
funds required to purchase the Purchased Shares that CapGen is acquiring (the
“Investor Call”). The Company and the Investors will cooperate with a view to
the Company closing both Mergers (the effective dates and times of the Mergers
are each called a “Merger Effective Time”) not sooner than set forth in the
preceding sentence and at the end of a calendar month, with the closing (the
“Closing”) of the purchase of the Purchased Shares by the Investor occurring
following the Merger Effective Times for both Mergers but on the same day (the
“Closing Date”). At the Closing, subject to the terms and conditions hereof, the
Company shall issue and deliver to each Investor the Purchased Shares set forth
on such Investor’s signature page in accordance with Section 1.01 in certificate
form or in uncertificated book-entry form pursuant to instructions of such
Investor provided to the Company at least three Business Days in advance of the
Closing Date.
 
Section 1.03          Payment of Purchase Price. As payment in full for the
Purchased Shares, on the Closing Date, upon receipt of the Purchased Shares,
each Investor shall deliver to the Company an aggregate amount equal to $10.00
per Purchased Share to be acquired by each Investor hereunder (such aggregate
amount, the “Purchase Price”). Payment of the Purchase Price shall be made in
immediately available funds by wire transfer to a bank account that is
designated by the Company at least three Business Days in advance of the Closing
Date.
 
Section 1.04          Anti-Dilution. If, between the date of this Agreement and
the Closing Date, the outstanding shares of Common Stock are changed or
exchanged for a different number of kind of shares or securities as a result of
any reorganization, recapitalization, reclassification, stock dividend, stock
split, reverse stock split or other substantially similar transaction, the
parties shall make an appropriate and proportionate adjustment to the number of
Purchased Shares or the Purchase Price.
 
ARTICLE 2
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
 
The Company represents and warrants to each Investor, as of the date hereof and
as of the Closing Date (except to the extent such representations and warranties
are limited expressly to an earlier specific date, in which case such
representations and warranties were accurate on and as of such specified date)
as follows and understands that each Investor is relying on these
representations and warranties:

 
2

--------------------------------------------------------------------------------

 

Section 2.01          Organization and Standing.
 
(a)           The Company is a corporation duly organized, validly existing and
in good standing under the laws of the State of Florida and is registered as a
bank holding company under the Bank Holding Company Act of 1956, as amended (the
“BHCA”). The Company is duly qualified to do business and is in good standing as
a foreign corporation in each jurisdiction where the ownership or operation of
its assets or properties or conduct of its business requires such qualification,
except where the failure to be so qualified or in good standing is not
reasonably likely to have, individually or in the aggregate, a Material Adverse
Effect.
 
(b)           Schedule I sets forth all Subsidiaries of the Company. The Company
owns, directly or indirectly, all of the capital stock of each Subsidiary free
and clear of any and all Liens, and all the issued and outstanding shares of
capital stock of each Subsidiary are validly issued and are fully paid,
non-assessable and free of preemptive and similar rights to subscribe for or
purchase securities. The Company’s principal Subsidiary and sole banking
Subsidiary is the Bank. Each Subsidiary is duly organized, validly existing and
in good standing under the laws of its jurisdiction of organization or
incorporation. Each Subsidiary is duly qualified to do business and is in good
standing as a foreign corporation in each jurisdiction where the ownership or
operation of its assets or properties or conduct of its business requires such
qualification, except where the failure to be so qualified or in good standing
is not reasonably likely to have, individually or in the aggregate, a Material
Adverse Effect. The Bank’s deposits are insured up to applicable limits by the
FDIC, and all FDIC insurance premiums and assessments required to be paid have
been paid when due.
 
Section 2.02          Corporate Power. The Company and each Subsidiary has all
requisite power and authority (corporate and other) to carry on its business as
it is now being conducted to own, lease or operate all its properties and
assets, and to complete the Mergers and to conduct the business and own lease
and operate all properties and assets of ABI, Oceanside Bank and their
subsidiaries immediately after the Mergers. The Company has all requisite
corporate power and authority and has taken all corporate action necessary in
order to execute, deliver and perform its obligations under this Agreement and
to consummate the Transaction. Each of the Company and the Bank has all
requisite corporate power and authority and has taken all corporate action,
subject to shareholder approval, necessary in order to execute, deliver and
perform its obligations under the Merger Agreements and this Agreement and to
consummate the Mergers and the Private Placement (including the Transaction).
 
Section 2.03          Corporate Authority.
 
(a)           This Agreement has been duly executed and delivered by the Company
and, assuming the due authorization, execution and delivery of this Agreement by
the Investor, this Agreement is a valid and legally binding agreement of the
Company, enforceable against the Company in accordance with its terms, subject
to bankruptcy, insolvency, reorganization, moratorium, fraudulent transfer and
similar laws of general applicability relating to or affecting creditors’ rights
or to general equity principles. The Merger Agreement and the Bank Merger
Agreement have been duly authorized by all necessary corporate action of the
Company and the Bank. The Merger Agreement and the Bank Merger Agreement have
been duly executed and delivered by the Company and the Bank and the other
parties thereto, and are valid and legally binding agreements, enforceable by
the Company and the Bank in accordance with their respective terms, subject to
bankruptcy, insolvency, reorganization, moratorium, fraudulent transfer and
similar laws of general applicability relating to or affecting creditors’ rights
or to general equity principles.

 
3

--------------------------------------------------------------------------------

 

(b)          The Board (at a meeting or meetings duly called and held) has
unanimously (i) determined that this Agreement and the Private Placement
(including the Transaction) are advisable and fair to and in the best interests
of, the shareholders of the Company, (ii) directed that the Private Placement
(including the Transaction) be submitted to the shareholders of the Company for
their approval and resolved to recommend the approval of the Private Placement
(including the Transaction) and the amendment and restatement of the Company’s
Articles of Incorporation by the shareholders of the Company (the “Company Board
Recommendation”), and (iii) irrevocably taken all necessary steps to render the
provisions of Section 607.0901 of the Florida Business Corporation Act (the
“FBCA”) regarding business combinations with “interested shareholders” and
Section 607.0902 of the FBCA regarding “control-share acquisitions,” as well as
similar provisions set forth in the Company’s articles of incorporation or other
organizational documents, inapplicable to the execution and delivery of this
Agreement and the consummation of the Private Placement (including the
Transaction). Giving effect to the Board actions described in this Section
2.03(b), no U.S. federal or state “moratorium,” “control share acquisition,”
“business combination,” “fair price” or other form of anti-takeover laws or
regulations (such laws or regulations, “Takeover Laws”) are applicable to the
execution, delivery or performance of this Agreement or the consummation of the
Private Placement (including the Transaction). The Company has no shareholder
rights plan, poison pill or similar arrangement relating to accumulations of
beneficial ownership of Common Stock or a change in control of the Company.
 
Section 2.04          Regulatory Approvals; Shareholder Approval; No Violations.
 
(a)           No consents, approvals, permits, orders, authorizations of,
exemptions, reviews or waivers by, or notices, reports, filings, declarations or
registrations with, any federal, state or local court, governmental,
legislative, judicial, administrative authority, Regulatory Authority, taxing
authority, agency, commission, body or other governmental entity or self
regulatory organization (each, a “Governmental Authority”) or with any third
party are required to be made or obtained by the Company, the Bank or any
Subsidiary of either of them in connection with the execution, delivery and
performance by the Company of this Agreement or the consummation of the purchase
of the Purchased Shares or any other aspect of the Transaction or the
consummation of the Mergers except for (i) the necessary approvals of the Merger
and the Bank Merger by the Federal Reserve, the FDIC and the Florida Division,
respectively; (ii) the necessary approvals of CapGen to purchase the Purchased
Shares and become a bank holding company controlling the Company as required by
the Transaction and notices to the Federal Reserve of the proposed purchases by
the other Investors; (iii) those already obtained or made; and (iv) any
securities or “blue sky” filings of any state.

 
4

--------------------------------------------------------------------------------

 

(b)           In addition to the shareholder vote required by the rules and
regulations of Nasdaq applicable to companies whose common stock is listed on
the Nasdaq Global Market (the “Nasdaq Stock Market”) in connection with the
issuance of the Purchased Shares, the only vote of the holders of outstanding
securities of the Company required by the Company’s articles of incorporation or
bylaws, Applicable Law, or otherwise, to consummate the sale of the Purchased
Shares and approve the adoption of the Amended and Restated Articles of
Incorporation set forth on Schedule II is the affirmative vote of the holders of
not less than a majority of the outstanding shares of Common Stock, voting
together as a single class, except for those provisions of the Amended and
Restated Articles of Incorporation listed in Section 2.04(b) of the Company’s
disclosure schedule (the “Disclosure Schedule”), for which 66 2/3% vote of all
outstanding shares of Common Stock, voting together as a single class, is
required (collectively, all required shareholder votes are the “Requisite
Shareholder Vote” ).
 
(c)           The execution, delivery and performance of this Agreement by the
Company does not, and (assuming the Requisite Shareholder Vote is obtained) the
consummation by the Company of the Private Placement (including the Transaction)
and the Mergers will not, (i) constitute or result in a breach or violation of,
or a default under, the acceleration of any obligations or penalties or the
creation of any Lien or exception to title of any kind on the assets of the
Company or any Subsidiaries (with or without notice, lapse of time, or both)
pursuant to, agreements binding upon the Company or any Subsidiary or to which
the Company or any Subsidiary or any of their respective properties is subject
or bound or any law, regulation, judgment or governmental or non-governmental
permit or license to which the Company or any Subsidiary or any of their
respective properties is subject; except, in the case of this clause (i), for
any breach, violation, default, acceleration, debt repayment trigger or creation
that, individually or in the aggregate, is not reasonably likely to have a
Material Adverse Effect; or (ii) constitute or result in a breach or violation
of, or a default under, the articles of incorporation or the bylaws of the
Company or the organizational documents of any Subsidiary, in each case,
effective as of the Closing Date.
 
Section 2.05          Company Capital Stock; Purchased Shares. (a) As of the
date hereof, the authorized capital stock of the Company consists solely of
8,000,000 shares of Common Stock, of which 1,749,526 shares are issued and
outstanding (excluding shares of unvested time-based restricted stock and
performance-based restricted stock) and 2,000,000 shares of preferred stock, par
value $0.01 per share, of which no shares have been designated or are issued or
outstanding. As of the date hereof, 69,000 shares of Common Stock are issuable
upon the exercise of outstanding options to acquire such shares, there are
91,000 outstanding shares of unvested time-based and performance-based
restricted Common Stock, 249,503 shares of Common Stock are issuable to ABI’s
shareholders pursuant to the Merger Agreement, and 160,000 shares of Common
Stock have been reserved for issuance upon exercise of stock options with a
weighted-average exercise price of $14.52, which have been granted and remained
outstanding as of May 10, 2010. The outstanding shares of Common Stock have been
duly authorized and are validly issued, fully paid and nonassessable, and are
not subject to preemptive rights (and were not issued in violation of any
preemptive rights). No options, rights or warrants have been granted with
respect to shares of Common Stock since December 31, 2009.

 
5

--------------------------------------------------------------------------------

 

(b)           The Purchased Shares have been duly authorized by all necessary
corporate action on the part of the Company subject to the receipt of the
Requisite Shareholder Vote, and, when issued and delivered as provided in this
Agreement, will be duly and validly issued, fully paid and nonassessable, and
the issuance thereof will not be subject to any preemptive rights, except in
favor of the Investors as provided herein. Except with respect to the options
and restricted stock described in Section 2.05(a), the issuance of Common Stock
pursuant to this Agreement and the Common Stock to be issued pursuant to the
Merger Agreement, neither the Company nor any Subsidiary has and is bound by any
outstanding subscriptions, options, warrants, calls, commitments or agreements
of any character calling for the purchase or issuance of, or securities or
rights convertible into or exchangeable for, any shares of capital stock of the
Company or any securities representing the right to purchase or otherwise
receive any shares of capital stock of the Company (including any rights plan or
agreement). There are no outstanding securities or instruments of the Company or
which contain any redemption or similar provisions, and there are no contracts,
commitments, understandings or arrangements by which the Company is or may
become bound to redeem a security of the Company. There are no securities or
instruments containing anti-dilution or similar provisions that will be
triggered by the issuance of the Purchased Shares.
 
Section 2.06         Company Reports; Financial Statements, Etc. (a) The Company
and each Subsidiary has filed or furnished, as applicable, on a timely basis,
all forms, filings, registrations, submissions, statements, certifications,
reports and documents required to be filed or furnished by it with the SEC under
the Exchange Act or the Securities Act since December 31, 2006. Such forms,
statements, reports and documents filed or furnished since December 31, 2007,
including any amendments thereto, are called the “Company Reports”. Each of the
Company Reports to the SEC, at the time of its filing or being furnished,
complied as to form in all material respects with the applicable requirements of
the Securities Act and the Exchange Act applicable to the Company Reports. As of
their respective dates (or, if amended, as of the date of such amendment), the
Company Reports did not contain any untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary to make the
statements made therein, in light of the circumstances in which they were made,
not misleading.
 
(b)           The Company’s consolidated financial statements (including, in
each case, any notes thereto) contained in the Company Reports: (i) were
prepared in accordance with GAAP applied on a consistent basis throughout the
periods indicated (except as may be indicated in the notes thereto or, in the
case of interim consolidated financial statements, where information and
footnotes contained in such financial statements are not required under the
rules of the SEC to be in compliance with GAAP); and (ii) complied as to form,
as of their respective filing dates, in all material respects with applicable
accounting requirements and with the published rules and regulations of the SEC
with respect thereto. Such consolidated financial statements fairly present, in
all material respects, the consolidated financial position, consolidated results
of operations, consolidated changes in shareholder equity and consolidated cash
flows of the Company and its consolidated Subsidiaries as of the respective
dates thereof and for the respective periods covered thereby (subject, in the
case of unaudited statements, to normal year-end adjustments that were not and
that are not expected to be, individually or in the aggregate, material to the
Company and its consolidated Subsidiaries taken as a whole). All annual
financial statements of the Company have been audited by independent registered
public accounting firms.
 
(c)           The Company is in compliance in all material respects with the
applicable listing and corporate governance rules and regulations of the Nasdaq
Stock Market, its successor or other stock exchange upon which any Company
securities are listed.

 
6

--------------------------------------------------------------------------------

 

(d)           The Company maintains disclosure controls and procedures required
by Rule 13a-15 or 15d-15 under the Exchange Act. Such disclosure controls and
procedures are designed to ensure that information required to be disclosed by
the Company in the reports that it files or submits under the Exchange Act or
otherwise is recorded, processed, summarized and reported, within the time
periods specified in the SEC’s rules and forms. Such disclosure controls and
procedures include, without limitation, controls and procedures designed to
ensure that information required to be disclosed by the Company in the reports
that it files or submits under the Exchange Act is accumulated and communicated
to the Company’s management, including its principal executive and principal
financial officers, as appropriate to allow timely decisions regarding required
disclosure. The Company maintains internal control over financial reporting (as
defined in Rule 13a-15 or 15d-15, as applicable, under the Exchange Act). Such
internal control over financial reporting is designed to provide reasonable
assurance regarding the reliability of financial reporting and the preparation
of financial statements for external purposes in accordance with GAAP and
includes those policies and procedures that (i) pertain to the maintenance of
records that in reasonable detail accurately and fairly reflect the transactions
and dispositions of the assets of the Company, (ii) provide reasonable assurance
that transactions are recorded as necessary to permit preparation of financial
statements in accordance with GAAP, and that receipts and expenditures of the
Company are being made only in accordance with authorizations of management and
directors of the Company, and (iii) provide reasonable assurance regarding
prevention or timely detection of unauthorized acquisition, use or disposition
of the Company’s assets that could have a material effect on its financial
statements.
 
(e)           The Company has disclosed, based on the most recent evaluation of
its chief executive officer and its chief financial officer prior to the date
hereof, to the Company’s auditors and the audit committee of the Board, (i) any
significant deficiencies and material weaknesses in the design or operation of
its internal control over financial reporting that are reasonably likely to
adversely affect the Company’s ability to record, process, summarize and report
financial information and has identified for the Company’s auditors and audit
committee of the Board any material weaknesses in internal control over
financial reporting; and (ii) any fraud, whether or not material, that involves
management or other employees who have a significant role in the Company’s
internal control over financial reporting. Since December 31, 2007, no material
complaints, allegation, assertion or claim, whether written or oral from any
source regarding accounting, internal accounting controls or auditing matters,
and no concerns from the Company employees regarding questionable accounting or
auditing matters, have been received by the Company. No attorney representing
the Company or any Subsidiary, whether or not employed by the Company or any
Subsidiary, has reported evidence of a violation of securities laws, breach of
fiduciary duty or similar violation by the Company or any of its officers,
directors, employees or agents to the Company’s chief legal officer, audit
committee (or other committee designated for the purpose) of the Board or the
Board pursuant to the rules adopted pursuant to Section 307 of the
Sarbanes-Oxley Act of 2002.
 
(f)           There is no transaction, arrangement, or other relationship
between the Company (or any Subsidiary) and an unconsolidated or other
off-balance sheet entity that is required to be disclosed by the Company in its
Exchange Act filings and is not so disclosed.

 
7

--------------------------------------------------------------------------------

 

Section 2.07          Compliance with Applicable Laws; Regulatory Filings;
Permits. (a) Neither the Company nor its Subsidiaries is in violation of, and
has not violated or been charged with a violation of, any Applicable Law, except
for (i) the matters covered by the Memorandum of Understanding, by and between
the Company, the Bank and the Federal Deposit Insurance Corporation (“FDIC”),
the Florida Division of Financial Institutions (the “Florida Division”) or their
delegees (the “2008 MOU”) or the resolutions adopted by the Board on October 28,
2008 (the “Federal Reserve Resolutions”) at the request of the Board of
Governors of Federal Reserve System or its delegee (the “Federal Reserve”); or
(ii) such violations as would not have a Material Adverse Effect. Herein, the
MOU and the Federal Reserve Resolutions are collectively called the “Enforcement
Actions”). The Company and the Bank are in compliance in all respects with the
Enforcement Actions, and have no notice from the FDIC, the Florida Division or
the Federal Reserve of any breach of or noncompliance with the Enforcement
Actions.
 
(b)           The Company and the Subsidiaries have timely filed all reports and
statements, together with any amendments required to be made with respect
thereto (the “Regulatory Reports”), that they were required to file since
December 31, 2006 with the Federal Reserve, the FDIC, the Florida Division (each
a “Regulatory Authority”) or any other Governmental Authority having
jurisdiction over its business or any of its assets or properties, and have
timely paid all fees and assessments due and payable in connection therewith. As
of their respective dates, such reports and statements complied in all material
respects with all the laws, rules and regulations of the applicable Regulatory
Authority with which they were filed. As of their respective dates (or, if
amended, as of the date of such amendment), the Regulatory Reports did not
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements made therein,
in light of the circumstances in which they were made, not misleading.
 
(c)           The Company and the Subsidiaries hold all material registrations,
licenses, permits and franchises (“Permits”) as are required to conduct their
respective businesses as now conducted (including, without limitation, any
insurance or securities activities), and all such licenses, permits and
franchises are valid and in full force and effect. No suspension or cancellation
of any such Permits has been initiated or threatened, and all filings,
applications and registrations with respect thereto are current.
 
(d)           The Company and the Subsidiaries are in compliance with Section
409A of the Internal Revenue of 1986, as amended (the “Code”), and Applicable
Laws and rules and policies of applicable Regulatory Authorities with respect to
any bank-owned life insurance (“BOLI”) or similar insurance, regardless of where
the insurance is held.
 
(e)           The operations of the Company and Subsidiaries are and have been
conducted at all times in compliance with applicable financial recordkeeping and
reporting requirements of the Currency and Foreign Transactions Reporting Act of
1970, as amended, the Bank Secrecy Act, the USA Patriot Act, the money
laundering statutes of all applicable jurisdictions, the rules and regulations
thereunder and any related or similar rules, regulations or guidelines, issued,
administered or enforced by any governmental agency (collectively, the “Money
Laundering Laws”) and no action, suit or proceeding by or before any court or
governmental agency, authority or body or any arbitrator involving the Company
or any Subsidiary with respect to the Money Laundering Laws is pending or, to
the knowledge of the Company, threatened, except, in each case, as would not
reasonably be expected to have a Material Adverse Effect.

 
8

--------------------------------------------------------------------------------

 

(f)            Neither the Company nor Subsidiary nor, to the knowledge of the
Company, any director, officer, agent, employee or affiliate of the Company or
any Subsidiary is currently subject to any U.S. sanctions administered by the
Office of Foreign Assets Control of the U.S. Treasury Department (“OFAC”); and
the Company will not directly or indirectly use the proceeds of the offering, or
lend, contribute or otherwise make available such proceeds to any subsidiary,
joint venture partner or other person or entity, for the purpose of financing
the activities of any person currently subject to any U.S. sanctions
administered by OFAC.
 
(g)           Neither the Company nor any of its Subsidiaries, nor any
directors, officers, nor to the Company’s knowledge, employees, agents or other
Persons acting at the direction of or on behalf of the Company or any of its
Subsidiaries has, in the course of its actions for, or on behalf of, the
Company: (a) directly or indirectly, used any corporate funds for unlawful
contributions, gifts, entertainment or other unlawful expenses relating to
foreign or domestic political activity; (b) made any direct or indirect unlawful
payments to any foreign or domestic governmental officials or employees or to
any foreign or domestic political parties or campaigns from corporate funds; (c)
violated any provision of the Foreign Corrupt Practices Act of 1977, as amended,
or (d) made any other unlawful bribe, rebate, payoff, influence payment,
kickback or other material unlawful payment to any foreign or domestic
government official or employee.
 
(h)           The Company has no knowledge of any facts and circumstances, and
has no reason to believe that any facts or circumstances exist, that would cause
any of its Subsidiary banking institutions: (i) to be assigned a CRA rating by
federal or state banking regulators lower than “satisfactory”; or (ii) to be
deemed to be operating in violation, in any material respect, of the Money
Laundering Laws.
 
Section 2.08          No Undisclosed Liabilities. Neither the Company nor the
Subsidiaries have any liabilities of any nature, whether accrued, absolute,
matured or unmatured, contingent or otherwise, and whether due or to become due,
probable of assertion or not, except liabilities that (a) were incurred in the
ordinary course of business, or (b) are properly reflected in the Company’s most
recent consolidated financial statements contained in the Company Reports and
the Regulatory Reports to the extent required to be so reflected or reserved
against in accordance with GAAP or requirements of the Governmental Authorities.
 
Section 2.09          Absence of Certain Changes. Since December 31, 2008,
(a) the Company and Subsidiaries have conducted their respective businesses in
all material respects in the ordinary course, consistent with prior practice;
and (b) no event or events have occurred that have had or would be reasonably
likely to have, individually or in the aggregate, a Material Adverse Effect,
unless such changes are contemplated herein.
 
Section 2.10          Tax Matters. (a) For purposes of this Section 2.10, the
following definitions shall apply:
 
(i)           The term “Group” means, individually and collectively, (A) the
Company; (B) the Bank; (C) the affiliated group as defined in Section 1504(a) of
the Code of which the Bank is or has been a member at any time; and (D) any
individual, trust, corporation, partnership, limited liability company or any
other entity as to which the Company or the Bank is liable for Taxes incurred by
such individual or entity either as a transferee, or pursuant to Treasury
Regulations Section 1.1502-6, or pursuant to any other provision of federal,
territorial, state, local or foreign law or regulations, including without
limitation as part of a combined or unitary group.
 

 
9

--------------------------------------------------------------------------------

 

(ii)          The term “Taxes” means all taxes, however denominated, including,
without limitation, any interest, penalties or other additions that may become
payable in respect thereof, imposed by any Governmental Authority, which taxes
shall include, without limiting the generality of the foregoing, all income or
profits taxes (including, without limitation, federal income taxes and state
income taxes), alternative or add-on minimum taxes, estimated taxes, payroll and
employee withholding taxes, back-up withholding and other withholding taxes,
unemployment insurance, social security taxes, sales and use taxes, value added
taxes, ad valorem taxes, excise taxes, franchise taxes, gross receipts taxes,
business license taxes, occupation taxes, real and personal property taxes,
stamp taxes, environmental taxes, transfer taxes, workers’ compensation and
Pension Benefit Guaranty Corporation premiums, self dealing or prohibited
transactions taxes, customs, duties, capital stock taxes, and other obligations
of the same or of a similar nature to any of the foregoing, which the Group is
required to pay, withhold or collect, whether disputed or not.
 
(iii)         The term “Returns” means all reports, estimates, declarations of
estimated tax, claims for refund, information statements and returns required to
be prepared or filed in connection with, any Taxes, employee agreement or Plan,
including any schedule or attachment thereto, and including any amendment
thereof.
 
(b)           All Returns required to be filed by or on behalf of any members of
the Group prior to the Closing Date have been, or will be, duly filed on a
timely basis, subject to any applicable extensions. Such Returns are true,
correct and complete. All Taxes owed by any members of the Group (whether or not
shown on any Return) have been paid in full on a timely basis, and no other
Taxes are owing or payable by the Group with respect to items or periods covered
by such Returns or with respect to any taxable period ending on or before the
date of this representation and warranty for which a Return was due prior to
such date. No claim has ever been made by any Governmental Authority for any
jurisdiction in which any member of the Group does not file Returns that it is
or may be subject to taxation by that jurisdiction. No security interests,
liens, encumbrances, attachments or similar interests exist on or with respect
to any of the assets of the Group that arose in connection with any failure or
alleged failure to pay any Taxes. Each member of the Group has withheld and paid
all Taxes required to have been withheld and paid in connection with amounts
paid or owing to any and all officers, directors, employees and agents
(including, without limitation, any independent contractor, foreign person or
other third person) in compliance with all tax withholding provisions of
applicable federal, state, local and foreign law (including, without limitation,
income, social security, employment tax withholding, and withholding under
Sections 1441 through 1446 of the Code). The Bank has timely complied with all
requirements under Applicable Laws relating to information, reporting and
withholding and other similar matters for customer and other accounts (including
back-up withholding and furnishing of Forms 1099 and all similar reports).

 
10

--------------------------------------------------------------------------------

 

(c)           The amount of the Group’s liability for unpaid Taxes for all
periods ending on or before the last day of the month before the Closing Date
(including accruals for any exposure item) shall not, in the aggregate, exceed
the amount of the liability accruals for Taxes, as such accruals are reflected
on the Group’s most recent consolidated balance sheet contained in the Company
Reports. All such accruals are, or will be, recorded in accordance with GAAP.
 
(d)           The Company has made and caused the Bank or any other member of
the Group to make available to the Investor true, correct and complete copies of
all federal and state income tax Returns for all periods that are open for
federal and state tax purposes and all other Returns, including, without
limitation, income tax audit reports, statements of income or gross receipts
tax, franchise tax, sales tax and transfer tax, deficiencies, and closing or
other agreements relating to income or gross receipts tax, franchise tax, sales
tax and transfer tax received by the Group or on behalf of the Group, as well as
draft Returns for the Group for all Taxes for all periods ending on or before
the Closing Date.
 
(e)           (i) No deficiencies have been asserted with respect to Taxes of
the Group that remain unpaid; (ii) the Group is not a party to any action or
proceeding for assessment or collection of Taxes, and no such action or
proceeding has been asserted or threatened against the Group or any of its
assets; and (iii) no waiver or extension of any statute of limitations is in
effect with respect to any Taxes or Returns of the Group. The Returns of the
Group for all tax years for which the statute of limitations has not expired
have never been audited by a Governmental Authority, nor is any such audit in
process, pending or, to the knowledge of the Company, threatened. Neither the
Company nor any director or officer (or employee responsible for Tax matters) of
any other member of the Group is aware of any facts or circumstances that, if
known by any Governmental Authority would be reasonably likely to cause the
Governmental Authority to assess any additional Taxes for any period for which
Returns have been filed.
 
(f)            No member of the Group has (i) been or shall be required to
include any adjustment in taxable income for any Tax period (or portion thereof)
ending after the Closing in accordance with Section 481 of the Code or any
comparable provision under state or foreign Tax laws as a result of transactions
or events occurring prior to the Closing; (ii) filed any disclosure under
Section 6662 of the Code or comparable provisions of state, local or foreign Law
to prevent the imposition of penalties with respect to any Tax reporting
position taken on any Tax Return; (iii) engaged in a “reportable transaction,”
as defined in Treasury Regulation Section 1.6011-4(b); (iv) ever been a member
of a consolidated, combined, unitary or aggregate group of which the Company or
the Bank was not the ultimate parent company; (v) been the “distributing
corporation” or the “controlled corporation” (in each case, within the meaning
of Section 355(a)(1) of the Code) with respect to a transaction described in
Section 355 of the Code (A) within the two-year period ending as of the date of
this Agreement, or (B) in a distribution that would otherwise constitute part of
a “plan” or “series of related transactions” (within the meaning of Section
355(e) of the Code); (vi) incurred any actual or potential liability under
Treasury Regulations Section 1.1502-6 (or any comparable or similar provision of
federal, state, local or foreign Law), as a transferee or successor, as a result
of any contractual obligation, or otherwise for any Taxes of any Person other
than the Company or the Bank; or (vii) ever been a “United States real property
holding corporation” within the meaning of Section 897 of the Code.

 
11

--------------------------------------------------------------------------------

 

(g)           No member of the Group shall be required to include any item of
income in, or exclude any item of deduction from, taxable income for any period
(or any portion thereof) ending after the Closing Date as a result of any: (i)
installment sale or other open transaction disposition made on or prior to the
Closing Date; (ii) prepaid amount received on or prior to the Closing Date;
(iii) a closing agreement described in Section 7121 of the Code or any
corresponding provision of state of foreign Tax Law executed on or prior to the
Closing Date; or (iv) any change in method of accounting for a taxable period or
portion thereof ending on or before the Closing Date.
 
(h)           There has been no “ownership change,” as defined in Section 382 of
the Code, with respect to any member of the Group.
 
Section 2.11          Transactions with Affiliates. Except as disclosed in the
Company Reports, since December 31, 2007:
 
(a)           no current officer, director or employee of the Company or the
Subsidiaries, any of their respective family members, any other corporation or
organization of which any of the foregoing persons is an officer, director or
beneficial owner of 10% or more of any class of its equity securities, or any
trust or other estate in which any of the foregoing persons has a substantial
beneficial interest or as to which such person serves as a trustee or in a
similar capacity, nor any current or former affiliate of the Company or the
Subsidiaries, has any material interest in any property, real or personal,
tangible or intangible, used in or pertaining to the business of the Bank or in
any transaction or series of similar transactions to which the Bank is a party;
 
(b)           no such person, if any, is indebted to the Company or the
Subsidiaries, except for normal business expense advances and except for loans
and extension of credit (i) made in the ordinary course of the Bank's business,
(ii) on substantially the same terms, including interest rates and collateral,
as those prevailing at the time for comparable loans with unrelated persons,
(iii) that did not involve more than the normal risk of collectability or
present other unfavorable features, and (iv) which are not disclosed as
nonaccrual, past due, restructured or potential problems in the Company's
filings with any Governmental Authority.
 
(c)           neither the Company nor the Subsidiaries are indebted to any such
person except for amounts due under normal salary or reimbursement or ordinary
business expenses;
 
(d)           no such person is a party to a material agreement as described in
Section 2.14 with the Company or the Subsidiaries other than agreements related
to employment or service as a director;
 
(e)           no such person has any other relationship or has engaged or
engages in any other transaction or series of similar transactions that would be
required to be disclosed pursuant to Item 404 of Regulation S-K promulgated by
the SEC; and
 
(f)            all of the transactions referred to in this Section 2.11 are
transactions entered into in the ordinary course of business on an arm’s-length
business pursuant to normal business terms and conditions.

 
12

--------------------------------------------------------------------------------

 

Section 2.12          Loans. (a) With respect to each outstanding loan, lease or
other extension of credit or commitments to extend credit by the Bank (a)(i) the
Bank has duly performed in all material respects all of its obligations
thereunder to the extent that such obligations to perform have accrued; (ii) all
documents and agreements necessary for the Bank to enforce such loan, lease or
other extension of credit are in existence and in the Bank’s possession; (iii)
no claims, counterclaims, set-off rights or other rights have been asserted
against the Bank, nor, to the knowledge of the Company, do the grounds for any
such claim, counterclaim, set-off rights or other rights exist, with respect to
any such loans, leases or other extensions of credit which could impair the
collectability thereof; and (iv) each such loan, lease and extension of credit
has been, in all material respects, originated and serviced in accordance with
the Bank’s then-applicable underwriting guidelines and policies, the terms of
the relevant credit documents and agreements and Applicable Law, including
Federal Reserve Regulations H, O and W, and applicable limits on loans to one
borrower under Applicable Law.
 
(b)           There are no loans, leases, other extensions of credit or
commitments to extend credit of the Bank that have been or should have been
classified by the Bank or its regulatory examiners, auditors or other credit
examination personnel as “watch,” “other assets (or loans) especially
mentioned,” “substandard,” “doubtful,” “classified,” “criticized,” “loss” or any
comparable classification, which have not been so classified.
 
(c)           Except as disclosed in the Company Reports, there are no loans due
to the Bank as to which any payment of principal, interest or any other amount
is 90 days or more past due.
 
(d)           The allowances for possible loan and lease losses shown on the
financial statements included in any Company Report were, on the respective
filing dates, adequate in all respects under the requirements of GAAP and
applicable regulatory accounting practices, in each case consistently applied,
to provide for possible loan and lease losses as of such filing date, and were
in accordance with the safety and soundness standards administered by, and the
practices, procedures, requests and requirements of, the applicable Regulatory
Authority.
 
Section 2.13          Other Activities of the Company and the Bank. Except as
described in Section 2.13 of the Disclosure Schedule, neither the Company nor
the Bank, nor any officer, director or employee of the Company or the Bank
acting in an agency capacity on behalf of the Company or Bank, is authorized to
engage in or conduct, and does not engage in or conduct, any securities sales,
underwriting, brokerage, management or dealing activities, whether as principal
or agent, either directly or under contractual or other arrangements with third
parties. The Bank does not engage in any trust or custodial activities.
 
Section 2.14          Material Agreements; No Defaults. There are no material
breaches, violations, defaults (or events that have occurred that with notice,
lapse of time or the happening or occurrence of any other event would constitute
a default) or allegations or assertions of any of the foregoing by the Company
or the Subsidiaries, as the case may be, or, to the knowledge of the Company,
any other party, with respect to any contract or agreement to which the Company
or any of its Subsidiaries is a party that is a “material contract” within the
meaning of Item 601(b)(10) of Regulation S-K and that is to be performed in
whole or in part after the date of this Agreement, including the Merger
Agreement, and each such contract or agreement has been filed as an exhibit to
the Company’s SEC filings pursuant to Item 601 of Regulation S-K (other than the
Merger Agreement).

 
13

--------------------------------------------------------------------------------

 

Section 2.15          Company Benefit Plans. (a) For purposes of this Agreement,
“Benefit Plan” means all employee welfare benefit plans within the meaning of
Section 3(1) of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), all employee pension benefit plans within the meaning of Section 3(2)
of ERISA, including, but not limited to, plans that provide retirement income or
result in a deferral of income by employees for periods extending to termination
of employment or beyond, and plans that provide medical, surgical, or hospital
care benefits or benefits in the event of sickness, accident, disability, death
or unemployment, and all other employee benefit agreements or arrangements,
including, but not limited to, all bonus, incentive, deferred compensation,
vacation, stock purchase, stock option, stock award, severance, employment,
change of control, golden-parachute, consulting, dependent care, cafeteria,
employee assistance, scholarship, or fringe benefit or similar plans, programs,
agreements or policies, in each case sponsored or maintained by the Company or
each person that, together with the Company, would be treated as a single
employer under Section 414 of the Code (such person, an “ERISA Affiliate”) or to
which the Company or an ERISA Affiliate contributes on behalf of its employees,
in all cases whether written, unwritten or otherwise, funded or unfunded, and
whether or not ERISA is applicable to such plan, program, agreement or policy.
 
(b)           With respect to each Benefit Plan, the Company and each ERISA
Affiliate, as well as each Benefit Plan, have complied, and are now in
compliance with all provisions of ERISA, the Code and all laws and regulations
applicable to such Benefit Plan, including the Pension Protection Act of 2006.
Each Benefit Plan has been administered in accordance with its terms and all
laws and regulations applicable to such Benefit Plan, including ERISA and the
Code. Each Benefit Plan intended to be qualified under Section 401(a) of the
Code has obtained a favorable determination or opinion letter as to its
qualified status under the Code, or application for such letter will be timely
filed, or if the Benefit Plan intended to be qualified under Section 401(a) of
the Code is maintained pursuant to a prototype or “volume submitter” plan
document, the sponsor of the prototype or volume submitter document has obtained
from the National Office of the Internal Revenue Service an opinion or
notification letter stating that the form of the prototype or volume submitter
document is acceptable for the establishment of a qualified retirement plan
under Section 401(a) of the Code.
 
(c)           Except for liabilities fully reserved for or identified in the
financial statements contained in the Company Reports, (i) no claim has been
made, or to the knowledge of the Company threatened, against the Company or any
ERISA Affiliate related to the employment and compensation of employees or any
Benefit Plan, including any claim related to the purchase of employer securities
or to expenses paid under any defined contribution pension plan; and (ii) no
event has occurred, and there exists no condition or set of circumstances, which
could reasonably be expected to subject the Company or any Subsidiary to any
liability under the terms of, or with respect to, any Benefit Plan or under
ERISA, the Code or any other Applicable Law.
 
(d)           Neither the Company nor any ERISA Affiliate has ever maintained,
established, sponsored, participated in, or contributed to, any (i) Benefit Plan
that is or was subject to Title IV of ERISA or Section 412 of the Code,
(ii) ”multiemployer plan” (as defined in Section 4001(a)(3) of ERISA),
(iii) ”multiple employer plan” within the meaning of Section 4001(a)(3) of ERISA
or subject to Section 413(c) of the Code, or (iv) ”welfare benefit fund” within
the meaning of Section 419 of the Code.

 
14

--------------------------------------------------------------------------------

 

(e)           Neither the execution and delivery of this Agreement, nor the
consummation of the Private Placement (including the Transaction) or the Mergers
will (i) result in any payment (including severance, unemployment compensation,
“excess parachute payment” (within the meaning of Section 280G of the Code),
forgiveness of indebtedness or otherwise) becoming due to any current or former
employee, officer or director of the Company or any Subsidiary from the Company
or any ERISA Affiliate under any Benefit Plan or otherwise; (ii) increase any
benefits otherwise payable under any Benefit Plan; (iii) result in any
acceleration of the time of payment or vesting of any such benefits;
(iv) require the funding or increase in the funding of any such benefits; or
(v) result in any limitation on the right of the Company or any ERISA Affiliate
to amend, merge, terminate or receive a reversion of assets from any Benefit
Plan or related trust except as shown in Schedule 2.15(e) with respect to
payments to ABI or Oceanside Bank directors, officers or employees as a result
of the Mergers; and
 
(f)           Neither the Company nor any ERISA Affiliate has taken, or
permitted to be taken, any action that required, and no circumstances exist that
will require the funding, or increase in the funding, of any benefits or
resulted, or will result, in any limitation on the right of the Company or any
ERISA Affiliate to amend, merge, terminate or receive a reversion of assets from
any Benefit Plan or related trust.
 
Section 2.16         Environmental Matters. (a) For purposes of this Section
2.16, (i) ”Environmental Law” means any federal, state, local or foreign
statute, law, regulation, order, decree, permit, authorization, opinion, common
law or agency requirement relating to: (A) the protection, investigation or
restoration of the environment, health, safety, or natural resources, (B) the
handling, use, presence, disposal, release or threatened release of any
Hazardous Substance or (C) noise, odor, indoor air, employee exposure, wetlands,
pollution, contamination or any injury or threat of injury to persons or
property relating to any Hazardous Substance; and (ii) “Hazardous Substance”
means any substance that is: (A) listed, classified or regulated pursuant to any
Environmental Law; (B) any petroleum product or by-product, asbestos-containing
material, lead-containing paint or plumbing, polychlorinated biphenyls,
radioactive material or radon; and (C) any other substance which may be the
subject of regulatory action by any Government Entity in connection with any
Environmental Law.
 
(b)           Except as, individually or in the aggregate, has not had or would
not be reasonably expected to have a Material Adverse Effect, the Company and
the Subsidiaries are in compliance with all applicable Environmental Laws and,
to the knowledge of the Company, (i) no real property currently or formerly
owned or operated by the Company or any of its subsidiaries is or has been
contaminated with any Hazardous Substance at any time; (ii) neither the Company
nor any of its subsidiaries could be deemed the owner or operator under any
Environmental Law of any property which is or has been contaminated with any
Hazardous Substance; and (iii) no Hazardous Substance has been transported from
any of the properties owned or operated by the Company or one of the
Subsidiaries, other than as permitted under applicable Environmental Law. Since
January 1, 2007, neither the Company nor any of the Subsidiaries has received
any written notice from any Governmental Authority or any third party indicating
that the Company or any of the Subsidiaries is in violation of any Environmental
Law, other than with respect to any matter that has been resolved, and such
violation, if any, would not, individually or in the aggregate, be reasonably
expected to have a Material Adverse Effect. The Company and the Subsidiaries are
not subject to any court order, administrative order or decree or any indemnity
or other agreement arising under or related to any Environmental Law.

 
15

--------------------------------------------------------------------------------

 

Section 2.17          Labor Matters. No employees of the Company or any of the
Subsidiaries are represented by any labor union, nor are any collective
bargaining agreements otherwise in effect with respect to such employees. No
labor organization or group of employees of the Company or any of the
Subsidiaries has made a pending demand for recognition or certification, and
there are no representation or certification proceedings or petitions seeking a
representation proceeding presently pending or, to the knowledge of the Company,
threatened to be brought or filed with the National Labor Relations Board or any
other labor relations tribunal or authority. There are no organizing activities,
strikes, work stoppages, slowdowns, lockouts, material arbitrations or material
grievances, or other material labor disputes pending or threatened against or
involving the Company or any of the Subsidiaries. The Company is in material
compliance with all U.S. federal, state, local and foreign laws and regulations
relating to employment and employment practices, terms and conditions of
employment and wages and hours.
 
Section 2.18          Insurance. The Company and each of the Subsidiaries are
presently insured, and since December 31, 2007 have been insured, for reasonable
amounts with financially sound and reputable insurance companies against such
risks as companies engaged in a similar business would, in accordance with good
business practice, customarily be insured. As of the date hereof, all such
insurance policies are in full force and effect and no written notice of
cancellation has been received. There is no existing material default by any
insured thereunder. The Company maintains directors’ and officers’ liability
insurance (“D&O Insurance”) in the amount of $5 million and has provided the
Investor a copy of its policy of D&O Insurance as part of Section 2.18 of its
Disclosure Schedule.
 
Section 2.19          No Integration. Neither the Company nor the Subsidiaries,
nor any of their respective affiliates , nor any person acting on their behalf,
has issued any securities of the Company that would be integrated with the sale
of the Purchased Shares for purposes of the Securities Act, nor will the Company
or the Subsidiaries or affiliates take any action or steps (and neither have
they taken any action or steps) that would require registration of any of the
Purchased Shares under the Securities Act or cause the offering of the Purchased
Shares to be integrated with other offerings. Assuming the accuracy of the
representations and warranties of the Investor, the offer and sale of the
Purchased Shares by the Company to the Investor pursuant to this Agreement will
be exempt from the registration requirements of the Securities Act.
 
Section 2.20          No Change of Control. The issuance of the Purchased Shares
to the Investors as contemplated by this Agreement will not trigger any payment,
termination or rights under any “change of control” provision in any agreements
to which the Company, the Bank or any of the Subsidiaries is a party, including
any employment, “change in control,” severance or other compensatory agreements
and any Benefit Plan, which results in payments to the counterparty, the
acceleration or vesting of benefits or payments (including debt repayments). The
Company has provided true and complete copies of acknowledgments executed by
each of Gilbert Pomar, III, Scott M. Hall and Valerie Kendall to the effect that
the Transaction and the Merger (whether alone or together) do not constitute a
change in control of the Company or the Bank under any agreement to which he or
she is a party or Benefit Plan to which he or she is a participant.

 
16

--------------------------------------------------------------------------------

 

Section 2.21          Properties. (a) Except in any such case as is not,
individually or in the aggregate, reasonably likely to have a Material Adverse
Effect, with respect to the real, personal and mixed property owned by the
Company or the Subsidiaries, the Company or one of the Subsidiaries has valid
title to such real property, free and clear of any liens, and there are no
outstanding options to purchase real property.
 
(b)           The Company has made available to the Investor copies of all
material leases, subleases and other agreements under which the Company or any
of the Subsidiaries uses or occupies or has the right to use or occupy, now or
in the future, any real, personal or mixed property (the “Leases”) (including
all modifications, amendments, supplements, waivers and side letters thereto).
Except as has not had and would not reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect, (i) each Lease is valid, binding
and in full force and effect; and (ii) to the knowledge of the Company, no
termination event or condition or uncured default of a material nature on the
part of the Company or, if applicable, any of the Subsidiaries exists under any
Lease. The Company and each of the Subsidiaries has a good and valid leasehold
interest in each parcel of real property leased by it free and clear of all
Liens, except for Liens which do not interfere with the use or materially affect
the value of the property subject to the Lease. Neither the Company nor any of
the Subsidiaries has received written notice of any pending, and to the
knowledge of the Company there is no threatened, condemnation or similar
proceeding with respect to any property leased pursuant to any of the real
property leases.
 
(c)           The Company and the Subsidiaries have good and valid title to
their material owned assets and properties, or in the case of assets and
properties they lease, license, or have other rights in, good and valid rights
by lease, license or other agreement to use, all material assets and properties
(in each case, tangible and intangible) necessary to permit the Company and the
Subsidiaries to conduct their respective businesses as currently conducted,
except, in all cases, as would not be reasonably expected to have, individually
or in the aggregate, a Material Adverse Effect.
 
Section 2.22          Computer and Technology Security. The Company and the
Subsidiaries have taken all reasonable steps to safeguard the information
technology systems utilized in the operation of the business of the Company and
the Subsidiaries consistent with the guidance of its Regulatory Authorities,
including the implementation of procedures to ensure that such information
technology systems are free from any disabling codes or instructions, timer,
copy protection device, clock, counter or other limiting design or routing and
any “back door,” “time bomb,” “Trojan horse,” “worm,” “drop dead device,”
“virus,” or other software routines or hardware components that in each case
permit unauthorized access or the unauthorized disablement or unauthorized
erasure of data or other software by a third party, and to date there have been
no successful unauthorized intrusions or breaches of the security of the
information technology systems.

 
17

--------------------------------------------------------------------------------

 

Section 2.23          Data Privacy. The Company and the Subsidiaries’ respective
businesses have complied with and, as presently conducted, are in compliance
with, all Applicable Laws applicable to data privacy, data security, or personal
information, as well as industry standards applicable to the Company and the
Subsidiaries. The Company and the Subsidiaries have complied with, and are
presently in compliance with, its and their respective policies applicable to
data privacy, data security, or personal information. Neither the Company nor
any of the Subsidiaries has experienced any incident in which personal
information or other sensitive data was or may have been stolen or improperly
accessed, and neither the Company nor any of the Subsidiaries is aware of any
facts suggesting the likelihood of the foregoing, including without limitation,
any breach of security or receipt of any notices or complaints from any person
regarding personal information or other data.
 
Section 2.24          No Restrictive Covenants. There are no contracts or
agreements to which the Company or any Subsidiary is a party or by which the
Company or any Subsidiary or any of their respective properties, assets,
directors or officers are subject or bound which limits or purports to limit the
freedom of the Company or any Subsidiary or any of their respective directors or
officers affiliates to compete in any material line of business or any
geographic area to which the Company or any Subsidiary is a party or subject.
 
Section 2.25          Litigation. Other than matters in the ordinary course of
its banking business and which have not had and which are not reasonably likely
to have, individually or in the aggregate, a Material Adverse Effect, (a) No
civil, criminal or administrative litigation, claim, action, suit, hearing,
arbitration, investigation, inquiry or other proceeding before any Governmental
Authority or arbitrator is pending or, to the actual knowledge of any of the
executive officers of the Company, threatened against the Company or any
Subsidiary; (b) except for the Enforcement Actions, none of the Company nor any
Subsidiaries are a party to, and none of the Company nor the Subsidiaries, nor
any of their respective assets or businesses, are subject to or the subject of,
any written agreement, stipulation, conditional approval, memorandum of
understanding, notice of determination, judgment, supervisory agreement, order,
written directive, consent decree or other agreement with any Governmental
Authority; and (c) there are no facts or circumstances that could result in any
claims against, or obligations or liabilities of, the Company or any Subsidiary,
except with respect to (a), (b) and (c) for those that are not, individually or
in the aggregate, reasonably likely to have a Material Adverse Effect.
 
Section 2.26          Merger Agreement Representations and Warranties. Each of
the representations and warranties of the Company, the Bank, Oceanside Bank and
of ABI contained in the Merger Agreement and Bank Merger Agreement are hereby
incorporated by reference and made to the Investors by the Company (as defined
in the Merger Agreement) about the Company and the Subsidiaries upon and
following the effective times of the Merger and the Bank Merger.
 
Section 2.27          No Brokers. Neither the Company nor any Subsidiary nor any
of their respective officers, directors, employees, agents or representatives
has employed any broker or finder or incurred any liability for any brokerage
fees, commissions or finders or similar fees in connection with the Private
Placement (including the Transaction) or the Mergers except as disclosed in
Section 2.27 of the Disclosure Schedule.

 
18

--------------------------------------------------------------------------------

 

Section 2.28          Voting of Shares by Directors and Executive Officers. The
Company’s directors and officers have agreed to vote all shares of Company
Common Stock which they beneficially own in favor of approving the Private
Placement (including the Transaction) and the Mergers and all matters requiring
a vote of the Company’s shareholders, including those set forth in Section
2.04(b) hereof (the “Insider Shareholder Votes”). The Company agrees that it
shall use its reasonable best efforts to enforce such agreements consistent with
applicable Law.
 
Section 2.29          Risk Management Instruments. Except as has not had or
would not reasonably be expected to have a Material Adverse Effect, all material
derivative instruments, including, swaps, caps, floors and option agreements,
whether entered into for the Company’s own account, or for the account of one or
more of the Company Subsidiaries, were entered into (1) only in the ordinary
course of business, (2) in accordance with prudent practices and in all material
respects with all applicable laws, rules, regulations and regulatory policies
and (3) with counterparties believed to be financially responsible at the time;
and each of them constitutes the valid and legally binding obligation of the
Company or one of its Subsidiaries, enforceable in accordance with its terms.
Neither the Company nor any of its Subsidiaries, nor, to the knowledge of the
Company, any other party thereto, is in breach of any of its material
obligations under any such agreement or arrangement.
 
Section 2.30          Adequate Capitalization. As of March 31, 2010, the Bank
met or exceeded the standards necessary to be considered “adequately
capitalized” under FDIC Regulation § 325.103.
 
Section 2.31          Investment Company. Neither the Company nor any of its
Subsidiaries is required to be registered as, and is not an affiliate of, and
immediately following the Closing will not be required to register as, an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.
 
Section 2.32         Price of Common Stock. The Company has not taken, and will
not take, directly or indirectly, any action designed to cause or result in, or
that has constituted or that might reasonably be expected to constitute, the
stabilization or manipulation of the price of the Common Stock to facilitate the
sale or resale of the Purchased Shares.
 
Section 2.33          Shell Company Status. The Company is not, and has never
been, an issuer identified in Rule 144(i)(1).
 
Section 2.34          Reservation of Purchased Shares. The Company has reserved,
and will continue to reserve, free of any preemptive or similar rights of
shareholders of the Company, a number of unissued shares of Common Stock,
sufficient to issue and deliver the Purchased Shares at Closing.
 
Section 2.35          Substantially Similar Agreement. The Company has no other
agreements with any other Investor to purchase shares of Common Stock on terms
that are not substantially similar to the terms of this Agreement. The Company
has no other agreements with CapGen to purchase shares of Common Stock on terms
that are different than as set forth in this Agreement.
 
Section 2.36          Disclosure. The Company confirms that neither it nor any
of its officers or directors nor any other person acting on its or their behalf
has provided, and it has not authorized any agent or representative to provide,
the Investor or its respective agents or counsel with any information that it
believes constitutes or could reasonably be expected to constitute material,
non-public information except insofar as the existence, provisions and terms of
the proposed transactions hereunder, including the Private Placement and the
Mergers, may constitute such information, all of which will be disclosed by the
Company as contemplated by Section 6.13. The Company understands and confirms
that the Investor will rely on the foregoing representations in effecting
transactions in securities of the Company. No event or circumstance has occurred
or information exists with respect to the Company or any of its Subsidiaries or
its or their business, properties, operations or financial conditions, which,
under applicable law, rule or regulation, requires public disclosure or
announcement by the Company but which has not been so publicly announced or
disclosed, except for the announcement of the Private Placement and the Mergers
pursuant to Section 6.13.

 
19

--------------------------------------------------------------------------------

 

ARTICLE 3
REPRESENTATIONS AND WARRANTIES OF THE INVESTORS
 
Each Investor, for itself and for no other Investor, represents and warrants to
the Company, severally and not jointly, as follows:
 
Section 3.01          Organization. The Investor is duly organized and validly
existing under the laws of the jurisdiction of its organization.
 
Section 3.02          Bank Holding Company Status.
 
(a)           Prior to Closing, CapGen will have obtained all necessary
approvals to own the Purchased Shares and to thereby be a bank holding company
controlling the Company and the Bank under the BHCA.
 
(b)           No Investor has or is acting in concert with any other Person.
Except for CapGen, assuming the accuracy of the representations and warranties
of the Company, no Investor, either acting alone or together with any other
Person will, directly or indirectly, own, control or have the power to vote,
after giving effect to its purchase of Purchased Shares, in excess of 9.9% of
the outstanding shares of the Company’s voting stock of any class or series.
Without limiting the foregoing, the Investor represents and warrants that it
does not and will not as a result of its purchase or holding of the Purchased
Shares or any other securities of the Company have “control” of the Company or
the Bank, and has no present intention of acquiring “control” of the Company or
the Bank for purposes of the BHCA or the Change in Bank Control Act.
 
Section 3.03         Authorization. This Agreement has been duly authorized,
executed and delivered by the Investor and constitutes the valid and binding
agreement of the Investor enforceable against it in accordance with its terms,
except as enforcement thereof may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws relating to or affecting
creditors’ rights generally or by general equitable principles.

 
20

--------------------------------------------------------------------------------

 

Section 3.04          Accredited Investor, etc.
 
(a)           The Investor acknowledges that the Purchased Shares have not been
registered under the Securities Act or under any state securities laws. The
Investor (i) is acquiring the Purchased Shares pursuant to an exemption from
registration under the Securities Act solely for investment with no present
intention to distribute any of the Purchased Shares to any person, (ii) will not
sell or otherwise dispose of any of the Purchased Shares, except in compliance
with the registration requirements or exemption provisions of the Securities Act
and any other applicable securities laws, (iii) is an “accredited investor” as
defined in SEC Rule 501 and/or a “qualified institutional buyer” under SEC Rule
144A, and (iv) has such knowledge and experience in financial and business
matters and in investments of this type, including knowledge of the Company,
that it is capable of evaluating the merits and risks of the Company and of its
investment in the Purchased Shares and of making an informed investment
decision. The Investor is not a registered broker-dealer under Section 15 of the
Exchange Act or an unregistered broker-dealer engaged in the business of being a
broker-dealer.
 
(b)           The Investor has, either alone or through its representatives:
 
(i)           consulted with its own legal, regulatory, tax, business,
investment, financial and accounting advisers in connection herewith to the
extent it has deemed necessary;
 
(ii)          had a reasonable opportunity to ask such questions as it has
deemed necessary of, and to receive answers from, the officers and
representatives of the Company and the Bank concerning the Company’s and the
Bank’s financial condition and results of operations, the business plan for the
Company and the Bank, all employment agreements and benefit plans and other
contractual arrangements among the Company, the Bank and their respective
management teams, the terms and conditions of the private placement of the
Purchased Shares, the Transaction and any additional relevant information that
the Company possesses, and any such questions have been answered to its
satisfaction;
 
(iii)         had the opportunity to review and evaluate the following, among
other things, in connection with its investment decision with respect to the
Purchased Shares: (A) all publicly available records and filings concerning the
Company and the Bank, as well as all other documents, records, filings, reports,
agreements and other materials provided by the Company regarding its and the
Bank’s business, operations and financial condition sufficient to enable it to
evaluate its investment; (B) certain investor presentation materials (as
supplemented from time to time) (collectively, the “Offering Materials”) that
summarizes this offering of Purchased Shares and the Transaction; and (C) this
Agreement, the Registration Rights Agreement and all other exhibits, schedules
and appendices attached hereto and thereto (collectively, the “Private Placement
Documents”); and
 
(iv)         made its own investment decisions based upon its own judgment, due
diligence and advice from such advisers as it has deemed necessary and not upon
any view expressed by any other Person, including any other Investor. Neither
such inquiries nor any other due diligence investigations conducted by such the
Investor or its advisors or representatives, if any, shall modify, amend or
affect the Investor’s right to rely on the Company’s representations and
warranties contained herein. Each Investor understands that (i) its investment
in the Purchased Shares involves a high degree of risk and it is able to afford
a complete loss of such investment, (ii) no representation is being made as to
the business or prospects of the Company or the Bank after completion of the
Transaction and the Mergers or the future value of the Purchased Shares, and
(iii) no representation is being made as to any projections or estimates
delivered to or made available to the Investors (or any of its affiliates or
representatives) of the Company’s or the Bank’s future assets, liabilities,
stockholders’ equity, regulatory capital ratios, net interest income, net income
or any component of any of the foregoing or any ratios derived therefrom. Each
Investor, either alone or together with its representatives, if any, has the
knowledge, sophistication and experience in financial and business matters as to
fully understand and be capable of evaluating the merits and risks of an
investment in the Purchased Shares.

 
21

--------------------------------------------------------------------------------

 

(c)           The Investor acknowledges that the information in the Private
Placement Documents is as of the date thereof and may not contain all of the
terms and conditions of the offering and sale of the Purchased Shares and the
Transaction, and understands and acknowledges that it is the Investor’s
responsibility to conduct its own independent investigation and evaluation of
the Company and the Subsidiaries, the Bank and the Transaction, including (i)
the business prospects and future operations of the Company after completion of
the Transaction, if applicable, and (ii) the management team that will operate
and manage the Company following the completion of the Transaction. The Investor
is not relying upon, and has not relied upon, any advice, statement,
representation or warranty made by any person except for the express statements,
representations and warranties of the Company made or contained in this
Agreement and the other Private Placement Documents. Furthermore, the Investor
acknowledges that: (A) the Investor has made, and has relied upon, its own
independent examination in purchasing the Purchased Shares, including of the
Company and the Subsidiaries, the Bank, the Transaction and the management team
of the Company that will continue to operate and manage the Company after the
completion of the Transaction; (B) nothing in this Agreement or any other
materials presented by or on behalf of the Company to the Investor in connection
with the purchase of the Purchased Shares constitutes legal, tax or investment
advice and the Investor has consulted such legal, tax and investment advisors as
it, in its sole discretion, has deemed necessary or appropriate in connection
with its purchase of the Purchased Shares; and (C) the Investor received or had
access to all of the information the Investor deemed necessary in order to make
its investment decision in the Purchased Shares.
 
(d)           The Investor has read and understands the risk factors outlining
certain, but not all, risks related to the Company, the Bank, and an investment
in the Company set forth in the Company’s Form 10-K for the year ended December
31, 2009.
 
(e)           The Investor understands that the Purchased Shares are being
offered and sold to it in reliance on specific exemptions from the registration
requirements of U.S. federal and state securities laws and regulations and that
the Company is relying in part upon the truth and accuracy of, and the
Investor’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings of the Investor set forth herein in order to
determine the availability of such exemptions and the eligibility of the
Investor to acquire the Purchased Shares.
 
(f)            The Investor is not purchasing the Purchased Shares as a result
of any advertisement, article, notice or other communication regarding the
Purchased Shares published in any newspaper, magazine or similar media or
broadcast over television or radio or presented at any seminar or any other
general advertisement.

 
22

--------------------------------------------------------------------------------

 

(g)           The Investor understands that (i) its investment in the Purchased
Shares involves a high degree of risk, (ii) no representation is being made as
to the business or prospects of the Company or the Bank after completion of the
Transaction or the future value of the Purchased Shares, and (iii) no
representation is being made as to any projections or estimates delivered to or
made available to the Investor (or any of its affiliates or representatives) of
the Company’s or the Bank’s future assets, liabilities, stockholders’ equity,
regulatory capital ratios, net interest income, net income or any component of
any of the foregoing or any ratios derived therefrom. The Investor, either alone
or together with its representatives, if any, has the knowledge, sophistication
and experience in financial and business matters as to fully understand and be
capable of evaluating the merits and risks of an investment in the Purchased
Shares and has the ability to bear the economic risks of an investment in the
Purchased Shares and, at the present time, is able to afford a complete loss of
such investment.
 
(h)           The Investor understands and agrees that the Purchased Shares are
not deposits and are not insured by the FDIC or any other Governmental
Authority.
 
Section 3.05         Regulatory Approvals. The Investor has not been advised by
any applicable Regulatory Authority, and has no reasonable basis to believe,
that any regulatory approvals required to consummate the Transaction will not be
obtained.
 
Section 3.06          Sufficient Funds. The Investor at the Closing will have
all funds necessary to pay and deliver the Purchase Price.
 
ARTICLE 4
CONDITIONS TO THE OBLIGATIONS
OF THE INVESTORS
 
The obligations of each Investor to purchase and pay for the Purchased Shares
and to perform its obligations under this Agreement are subject to the
satisfaction or waiver (other than a waiver of any condition set forth in
Section 4.06) by the Investor, on or before such Closing Date, of the following
conditions:
 
Section 4.01          Representations and Warranties to be True and Correct. The
representations and warranties contained in Article 2 were true and correct in
all material respects as of the date of this Agreement and are true and correct
at and as of the Closing Date with the same effect as though such
representations and warranties had been made on and as of the Closing Date
(except to the extent such representations and warranties are limited expressly
to an earlier date, in which case such representations and warranties were
accurate on and as of such date), and a duly authorized officer of the Company
has certified such compliance to the Investor in writing on its behalf.
 
Section 4.02          Performance. The Company has performed and complied in all
material respects with each of its obligations contained herein required to be
performed or complied with by it prior to or at the Closing Date, and a duly
authorized officer of the Company has certified such compliance to the Investor
in writing on its behalf.
 
Section 4.03          Audited Statements. The Company shall have provided the
Investor with consolidated financial statements prepared in accordance with GAAP
and the Exchange Act audited by Crowe Horwath LLP as of and for the year ended
December 31, 2009 (the “2009 Audited Statements”).

 
23

--------------------------------------------------------------------------------

 

Section 4.04          No Material Adverse Change. Since December 31, 2009, there
has not been any Material Adverse Effect.
 
Section 4.05         Corporate Approvals; Shareholder Approval. All corporate
approvals to be taken by the Company in connection with the Merger and the
Private Placement (including the Transaction) shall have been obtained and
remain in full force and effect. The Corporation’s shareholders shall have
approved the Company’s Amended and Restated Articles of Incorporation in the
form of Schedule II hereto, and such Amended and Restated Articles of
Incorporation shall have been filed with the Florida Secretary of State and be
in full force and effect. The Requisite Shareholder Vote shall have been
obtained with respect to approval of the Private Placement (including the
Transaction).
 
Section 4.06          Closing of Mergers. Both of the Mergers shall have been
completed and each Merger Effective Time shall have occurred prior to the
Closing.
 
Section 4.07          Regulatory Approvals.
 
(a)           The Investors have received a true and complete copy of the Merger
Agreement. Solely as a result of the consummation of the Private Placement and
the Merger, other than CapGen, the purchase of the Purchased Shares shall not
cause any Investor to be deemed to own, control or have the power to vote
securities which would represent more than 9.9% of the voting securities of the
Company outstanding at such time.
 
(b)           CapGen has received all regulatory approvals necessary to complete
the Transaction, including (A) approval of the Investor Regulatory Application
and (B) the prior consent, approval, authorization, clearance, exemption, waiver
or similar act from the applicable Regulatory Authorities and the receipt of a
letter or other advice acceptable to the Investors from a nationally recognized
public accounting firm to the effect that the Investors’ investment in the
Company would not be deemed or construed to be an ownership of more than 49.9%
for GAAP or regulatory accounting or capital purposes of the applicable
Regulatory Authorities, and will not require (i) consolidation of any Investor
or its controlling persons with the Company and the Bank, (ii) the marking to
market of the Company’s assets or liabilities to a fair market basis as of or as
a result of the Transaction, and (iii) that the Investor and the Company will be
“well-capitalized” for all purposes of the applicable Regulatory Authorities
immediately following the Transaction; (C) all notice and waiting periods
required by law to pass have passed without adverse action; and (D) no orders or
actions of any Governmental Authority enjoining, restraining, prohibiting or
invalidating the Transaction have been issued and remain in effect or are
unstayed.
 
(c)           Except as described in Section 2.07(a), no Regulatory Authority
has (i) asserted a violation or noncompliance of any Enforcement Action; (ii)
revoked or restricted any permits held by the Company or any of the
Subsidiaries; or (iii) issued, or required the Company or any of the
Subsidiaries to consent to the issuance or adoption of, a cease and desist
order, formal agreement, directive, commitment or memorandum of understanding,
or any board resolution or similar undertaking, that, in the reasonable
estimation of the Investor, restricts or materially affects the conduct of the
business or future prospects of the Company or such Subsidiary.

 
24

--------------------------------------------------------------------------------

 

Section 4.08          Registration Rights Agreement. The Registration Rights
Agreement has been executed and delivered simultaneously with this Agreement, in
substantially the form attached as Schedule III, and will be effective and in
full force and effect upon the Closing.
 
Section 4.09          Sales of Shares. At the Closing, the Company shall
concurrently sell to all Investors, including CapGen, Common Stock in the
Private Placement in the aggregate amount of $30 million, in each case, at a
purchase price per share of $10.00, in accordance with the terms of this
Agreement.
 
Section 4.10          Legal Opinion. The Investors shall have received an
opinion of counsel, dated as of the Closing Date and addressed to the Investors,
in such form and substance as are customary for transactions of this type.
 
Section 4.11          No Suspensions of Trading in Common Stock; Listing. The
Common Stock, including the Purchased Shares, (i) shall be designated for
listing and quotation on the Nasdaq Stock Market and (ii) shall not have been
suspended, as of the Closing Date, by the SEC or the Nasdaq Stock Market from
trading on the Nasdaq Stock Market nor shall suspension by the SEC or the Nasdaq
Stock Market have been threatened, as of the Closing Date, either (A) in writing
by the SEC or the Nasdaq Stock Market or (B) by falling below the minimum
listing maintenance requirements of the Nasdaq Stock Market, in each case,
excluding intraday suspensions of trading by the Nasdaq Stock Market.
 
ARTICLE 5
CONDITIONS TO THE OBLIGATIONS
OF THE COMPANY
 
The obligations of the Company to issue and sell the Purchased Shares to the
Investors and to perform its obligations under this Agreement are subject to the
satisfaction or waiver by the Company, on or before such Closing Date, of the
following conditions:
 
Section 5.01          Representations and Warranties to be True and Correct. The
representations and warranties contained in Article 3 are true and correct on
and as of the Closing Date with the same effect as though such representations
and warranties had been made on and as of the Closing Date.
 
Section 5.02          Performance. Each Investor has performed and complied in
all material respects with all agreements contained herein required to be
performed or complied with by it prior to or at the Closing Date.

 
25

--------------------------------------------------------------------------------

 

ARTICLE 6
COVENANTS
 
Section 6.01          Reasonable Best Efforts. Each party and its officers and
directors shall use their reasonable best efforts to take, or cause to be taken,
all actions necessary or desirable to consummate and make effective the
Transaction as promptly as practicable. The Company and its directors and
officers shall use their reasonable best efforts to obtain all necessary
approvals of the Mergers (including approvals of shareholders and Regulatory
Authorities) and complete the Mergers as expeditiously as possible. If requested
by an Investor, the Company shall provide the Investors and its counsel with
copies of all applications, filings, notices to, and correspondence with all
Governmental Authorities as well as Nasdaq in connection with the Mergers and
the Transaction, all of which shall be held, to the extent of information marked
as “confidential” therein, confidential by the Investors.
 
Section 6.02          Filings and Other Actions.
 
(a)           Each Investor other than CapGen, with respect to itself only, on
the one hand, and the Company, on the other hand, will cooperate and consult
with the other and use reasonable best efforts to provide all necessary and
customary information and data, to prepare and file all necessary and customary
documentation, to provide evidence of non-control of the Company and the Bank,
including executing and delivering to the applicable Governmental Authorities
passivity and disassociation commitments and commitments not to act in concert
with respect to the Company or the Bank (the “Commitments”) in the forms
customary for transactions similar to the Private Placement (including the
Transaction) contemplated hereby, and to effect all necessary and customary
applications, notices, petitions, filings and other documents, and to obtain all
necessary and customary permits, consents, orders, approvals and authorizations
of, or any exemption by, all third parties and Governmental Authorities, and the
expiration or termination of any applicable waiting period, in each case, (i)
necessary or advisable to consummate the transactions contemplated by this
Agreement, and to perform the covenants contemplated by this Agreement,
including the Agreements attached as Exhibits hereto and (ii) with respect to
each Investor, to the extent typically provided by such Investor to such third
parties or Governmental Authorities, as applicable, under such Investor’s
policies consistently applied and subject to such confidentiality requests as
such Investor may reasonably seek. Notwithstanding the immediately preceding
sentence, the Investor shall not be required to provide information on its
investors solely in their capacities as limited partners or other similar
passive equity investors, and shall be entitled to request confidential
treatment from any Governmental Authority and not disclose to the Company any
information that is confidential and proprietary to the Investor. Each party
shall execute and deliver both before and after the Closing such further
certificates, agreements, documents and other instruments and take such other
actions as the other parties may reasonably request to consummate or implement
such transactions or to evidence such events or matters, subject, in each case,
to clauses (i) and (ii) of the first sentence of this Section 6.02(a). Each
Investor and the Company will have the right to review in advance, and to the
extent practicable each will consult with the other, in each case subject to
applicable laws relating to the exchange of information, all the information
relating to such other party, and any of their respective Affiliates, which
appears in any filing made with, or written materials submitted to, any third
party or any Governmental Authority in connection with the transactions to which
it will be party contemplated by this Agreement; provided, however, that (i) no
Investor shall have the right to review any such information relating to another
Investor and (ii) an Investor shall not be required to disclose to the Company
any information that is confidential and proprietary to such Investor. Each
party hereto agrees to keep the other party apprised of the status of matters
referred to in this Section 6.02(a). Each Investor shall promptly furnish the
Company, and the Company shall promptly furnish each Investor, to the extent
permitted by applicable law, with copies of written communications received by
it or its Subsidiaries from, or delivered by any of the foregoing to, any
Governmental Authority in respect of the transactions contemplated by this
Agreement.

 
26

--------------------------------------------------------------------------------

 

(b)           Each Investor, on the one hand, agrees to furnish the Company, and
the Company, on the other hand, agrees, upon request, to furnish to each
Investor, all information concerning itself, its Affiliates, directors,
officers, general partners and managing members and such other matters as may be
reasonably necessary or advisable in connection with the proxy statement in
connection with any such stockholders’ meeting at which the Shareholder
Approvals are sought.
 
(c)           To the extent the Company receives any confidential information
under this Section 6.02, the Company shall not, and shall cause its employees,
representatives and agents not to, use, duplicate or disclose, in whole or in
part, or permit the use, duplication or disclosure of, any of such information
in any manner whatsoever. The Company shall be responsible for any breach of
this Section 6.02 by any of its employees, representatives and agents. All
information furnished or disclosed pursuant to this Section 6.02 shall remain
the sole property of the disclosing Investor.
 
Section 6.03          Corporate Approvals; Takeover Laws. The Company shall
obtain all corporate approvals necessary for this Agreement and the Private
Placement (including the Transaction). The Company shall take all reasonable
steps to exclude the applicability of, or to assist in any challenge to the
validity or applicability to the Private Placement (including the Transaction)
of, any Takeover Laws.
 
Section 6.04           Shareholder Approvals.
 
(a)           The Company’s Board of Directors shall recommend that the
Company’s shareholders approve the Private Placement (including the Transaction)
and the amendment and restatement of the Company’s Articles of Incorporation as
provided herein (the “Proposals”), and shall not withdraw such recommendations.
 
(b)           As promptly as practicable following the date of this Agreement,
the Company shall call a special meeting of its shareholders (the “Shareholders’
Meeting”) for the purpose of obtaining the Requisite Shareholder Vote in
connection with this Agreement and the Proposals and shall use its reasonable
best efforts to cause such Shareholders’ Meeting to occur as promptly as
reasonably practicable and no later than forty (40) days after the Company’s
Registration Statement (as defined below) is declared effective by the SEC. The
Proxy Statement shall include the Company Board Recommendation and the Board
(and all applicable committees thereof) shall use its reasonable best efforts to
obtain from the Company’s shareholders the Requisite Shareholder Vote in favor
of the approval of the Proposals (individually and collectively, the
“Shareholder Approvals”).
 
(c)           If on the date for which the Shareholders’ Meeting is scheduled
(the “Original Date”), the Company has not received proxies representing a
sufficient number of votes to approve the Proposals, whether or not a quorum is
present, the Investor shall have the right to require the Company, and the
Company shall have the right, to postpone or adjourn the Shareholders’ Meeting
to a date that shall not be more than 45 days after the Original Date. If the
Company continues not to receive proxies representing a sufficient number of
votes to approve the Proposals, whether or not a quorum is present, the Investor
shall have the right to require the Company to, and the Company may, make one or
more successive postponements or adjournments of the Shareholders’ Meeting as
long as the date of the Shareholders’ Meeting is not postponed or adjourned more
than an aggregate of 45 days from the Original Date in reliance on this Section
6.04(c). In the event that the Shareholders’ Meeting is adjourned or postponed
as a result of Applicable Law, including the need to disseminate to Company
shareholders any amendments or supplements to the Proxy Statement, any days
resulting from such adjournment or postponement shall not be included for
purposes of the calculations of the number of days pursuant to this subsection.

 
27

--------------------------------------------------------------------------------

 

Section 6.05          Proxy Statement; Other Filings. As promptly as reasonably
practicable after the date of this Agreement (but in any event on or prior to
the date the Registration Statement is required to be filed under the Merger
Agreement), (a) the Company shall prepare and file with the SEC, subject to the
prior review and approval of CapGen (which approval shall not be unreasonably
delayed, conditioned or withheld), a letter to shareholders, notice of meeting,
proxy statement and form of proxy that will be provided to shareholders of the
Company in connection with seeking the Shareholder Approvals of the Proposals
(including any amendments or supplements) at the Shareholders’ Meeting and any
schedules required to be filed with the SEC in connection therewith
(collectively, the “Proxy Statement”) and a registration statement on Form S-4
(the “Registration Statement”) registering shares of Company Common Stock
issuable in the Merger; and (b) the Company shall, or shall cause its affiliates
to, prepare and file with the SEC any other document to be filed with the SEC in
connection with the Merger or other filings (the “Other Filings”) as required by
the Securities Act and the Exchange Act and the rules and regulations
promulgated thereunder. None of the information supplied or to be supplied by
the Company or the respective Investors expressly for inclusion or incorporation
by reference in the Proxy Statement or the Registration Statement will, at the
time it is filed with the SEC, on the date it is first mailed to the Company’s
shareholders, or at the time of the Shareholders’ Meeting, contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they are made, not misleading. None of the
information supplied or to be supplied by the Company or the Investor expressly
for inclusion or incorporation by reference in each of the Other Filings will,
as of the date it is filed, contain any untrue statement of a material fact or
omit to state any material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they are made, not misleading. The Proxy Statement and the Other Filings will
comply as to form in all material respects with the requirements of the
Securities Act and the Exchange Act. Each of the Company and each Investor shall
obtain and furnish the information concerning itself and its Affiliates required
to be included in the Proxy Statement and, to the extent applicable, the
Registration Statement and the Other Filings. The Company shall use its
reasonable best efforts to (i) respond as promptly as reasonably practicable to
any comments received from the SEC with respect to the Proxy Statement, the
Registration Statement and the Other Filings and (iii) seek to have the Proxy
Statement and the Registration Statement to be declared definitive and effective
by the SEC, respectively, at the earliest reasonably practicable date. The
Company shall promptly notify the Investors upon the receipt of any comments
from the SEC or its staff or any request from the SEC or its staff for
amendments or supplements to the Proxy Statement or the Other Filings (but not
the substance of such comments or requests, except to the extent such comments
or requests relate to information regarding the Investor) and shall provide
CapGen, and upon request to any other Investor, confidentially copies of all
correspondence between it, on the one hand, and the SEC and its staff, on the
other hand, relating to the Proxy Statement or the Other Filings. If, at any
time prior to the Shareholders’ Meeting, any information relating to the Company
or such Investor, or any of their respective Affiliates, directors or officers
should be discovered by the Company or any Investor, which should be set forth
in an amendment or supplement to the Proxy Statement, the Registration Statement
or the Other Filings so that the Proxy Statement, the Registration Statement or
the Other Filings shall not contain any untrue statement of a material fact or
omit to state any material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they are made, not misleading, the party that discovers such information shall
promptly notify the other party, and an appropriate amendment or supplement
describing such information shall be filed by the Company with the SEC and, to
the extent required by Applicable Law, disseminated to the shareholders of the
Company and to shareholders of ABI, as appropriate. Notwithstanding anything to
the contrary stated above, prior to filing or mailing the Proxy Statement, the
Registration Statement or filing the Other Filings (or, in each case, any
amendment or supplement thereto) or responding to any comments of the SEC or its
staff with respect thereto, the Company shall provide CapGen, and to the extent
it involves disclosure regarding any other Investor, such other Investor shall
be provided upon request insofar as it relates to such Investor a reasonable
opportunity to review and comment on such document or response insofar as it
relates to such Investor and shall include in such document or response comments
reasonably proposed by CapGen or other Investors, as applicable.

 
28

--------------------------------------------------------------------------------

 

Section 6.06          Registration Rights. The Company and the Investor shall
execute and deliver upon the execution and delivery of this Agreement, the
Registration Rights Agreement in substantially the form attached as Schedule
III, and the Registration Rights Agreement shall become effective as of the
Closing.
 
Section 6.07           Board Matters.
 
(a)           Prior to the Closing Date, the Company shall expand the Board by
one director, and cause the Nominating and Corporate Governance Committee of the
Board to nominate, and the Nominating and Corporate Governance Committee of the
Board shall have nominated and appointed, subject to the Closing, a designee of
CapGen as a director of the Company to fill, effective as of the Closing, the
vacancy created by such expansion of the Board. Such designee shall be in
addition to John Rose, who currently serves as a director of the Company. For so
long as CapGen or any of its affiliates owns more than 10% of the Company’s
outstanding Common Stock, and subject to satisfaction of all legal and
governance requirements applicable to all Board members regarding service as a
director of the Company, the Company shall cause the nomination of two persons
designated by CapGen for election to the Board at each annual meeting at which
the term of the director designated by CapGen expires, or upon the death,
resignation, removal or disqualification of such director, if earlier. CapGen
shall provide written notice of such designees to the Company, together with any
information pertaining to the nominated persons reasonably requested by the
Company. Upon receipt of such notice and information, the Company shall do, or
cause to be done, all things, and take, or cause to be taken, all actions
necessary to cause such persons to be elected as members of the Company’s Board
as soon thereafter as reasonably practicable. The Company shall also elect
CapGen’s designees to the Bank’s board of directors and to the board of
directors of any other subsidiary requested by the Investor.

 
29

--------------------------------------------------------------------------------

 

(b)           CapGen’s designee as a Company director shall provide the Company
with a directors’ and officers’ questionnaire and provide such other background
information as ordinarily requested by the Company from time to time of its
other directors and officers.
 
(c)           The Company shall waive any equity ownership requirements in
connection with CapGen’s designee and serving as director of the Company and the
Bank based upon the Investor’s holdings of shares of Company Common Stock.
 
(d)           The Company shall waive, or exempt CapGen’s designee from, any
Florida residence requirements in its bylaws or other applicable policies.
 
Section 6.08           Restricted Shares.
 
(a)           Each Investor acknowledges and agrees that there are substantial
restrictions on the transferability of the Purchased Shares. Each Investor
further understands and agrees that the Purchased Shares have not been
registered under the Securities Act and are “restricted securities” within the
meaning of Rule 144 under the Securities Act and may not be sold, transferred,
or otherwise disposed of without registration under the Securities Act or
pursuant to an exemption therefrom.
 
(b)           Notwithstanding any other provision of this Article VI, each
Investor covenants that the Purchased Shares may be disposed of only pursuant to
an effective registration statement under, and in compliance with the
requirements of, the Securities Act, or pursuant to an available exemption from,
or in a transaction not subject to, the registration requirements of the
Securities Act, and in compliance with any applicable state, federal or foreign
securities laws. In connection with any transfer of the Purchased Shares other
than (i) pursuant to an effective registration statement, (ii) to the Company or
(iii) pursuant to Rule 144, provided that the transferor provides the Company
with reasonable assurances (in the form of seller and broker representation
letters) that such securities may be sold pursuant to such rule, the Company may
require the transferor thereof to provide to the Company and the Transfer Agent,
at the transferor’s expense, an opinion of counsel selected by the transferor
and reasonably acceptable to the Company and the Transfer Agent, the form and
substance of which opinion shall be reasonably satisfactory to the Company and
the Transfer Agent, to the effect that such transfer does not require
registration of such transferred Purchased Shares under the Securities Act. As a
condition of transfer (other than pursuant to clauses (i), (ii) or (iii) of the
preceding sentence), any such transferee shall agree in writing to be bound by
the terms of this Agreement and shall have the rights of the transferring
Investor under this Agreement and the Registration Rights Agreement with respect
to such transferred Purchased Shares.
 
(c)           Each Investor covenants that it will not knowingly make any sale,
transfer, or other disposition of any Purchased Shares, or engage in hedging
transactions with respect to such Purchased Shares, in violation of the
Securities Act (including Regulation S) or the Exchange Act.

 
30

--------------------------------------------------------------------------------

 

(d)           Each Investor acknowledges and agrees that: (a) each certificate
evidencing the Purchased Shares will bear a legend to the effect set forth
below; and (b) except to the extent such restrictions are waived by the Company,
neither shall transfer any Purchased Shares represented by any such certificate
without complying with the restrictions on transfer described in the legend
endorsed on such certificate, as follows and which shall be delivered also as
instructions to the Company’s transfer agent:
 
THE SHARES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED STATES
SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE SOLD, TRANSFERRED, ASSIGNED,
PLEDGED, OR HYPOTHECATED ABSENT AN EFFECTIVE REGISTRATION THEREOF UNDER SUCH ACT
OR IN COMPLIANCE WITH RULE 144 THEREUNDER, UNLESS THE CORPORATION HAS RECEIVED
AN OPINION OF COUNSEL SATISFACTORY TO THE CORPORATION THAT SUCH REGISTRATION IS
NOT REQUIRED.
 
(e)           The restrictive legend set forth in Section 6.08(d) above shall be
removed and the Company shall issue a certificate without such restrictive
legend or any other restrictive legend to the holder of the applicable Shares
upon which it is stamped or issue to such holder by electronic delivery at the
applicable balance account at DTC, if (i) such Purchased Shares are registered
for resale under the Securities Act, (ii) such Purchased Shares are sold or
transferred pursuant to Rule 144 (if the transferor is not an Affiliate of the
Company), or (iii) such Purchased Shares are eligible for sale under Rule 144,
without the requirement for the Company to be in compliance with the current
public information required under Rule 144(c)(1) (or Rule 144(i)(2), if
applicable) as to such securities and without volume or manner-of-sale
restrictions. Following the earlier of (i) the effective date of the
registration statement registering such Purchased Shares for resale (the “Resale
Registration Statement”) or (ii) Rule 144 becoming available for the resale of
Purchased Shares, without the requirement for the Company to be in compliance
with the current public information required under 144(c)(1) (or Rule 144(i)(2),
if applicable) as to the Purchased Shares and without volume or manner-of-sale
restrictions, the Company shall, upon delivery of appropriate documentation by
the Holder, instruct the Transfer Agent at the Company’s expense, to remove the
legend from the Purchased Shares. If a legend is no longer required pursuant to
the foregoing, the Company will no later than 3 Trading Days following the
delivery by a Holder to the Company or the Transfer Agent (with notice to the
Company) of a legended certificate or instrument representing such Purchased
Shares (endorsed or with stock powers attached, signatures guaranteed, and
otherwise in form necessary to affect the reissuance and/or transfer) and a
representation letter to the extent required by Section 6.08(b), (such third
Trading Day, the “Legend Removal Date”) deliver or cause to be delivered to such
Investor a certificate or instrument (as the case may be) representing such
Purchased Shares that is free from all restrictive legends. The Company may not
make any notation on its records or give instructions to the Transfer Agent that
enlarge the restrictions on transfer set forth in this Section 6.08(e).
Certificates for Purchased Shares free from all restrictive legends may be
transmitted by the Transfer Agent to the Investors by crediting the account of
the Investor’s prime broker with DTC as directed by such Investor.

 
31

--------------------------------------------------------------------------------

 

Each Investor hereunder acknowledges its primary responsibilities under the
Securities Act and accordingly will not sell or otherwise transfer the Purchased
Shares or any interest therein without complying with the requirements of the
Securities Act and the rules and regulations promulgated thereunder. Except as
otherwise provided below, while the Resale Registration Statement remains
effective, each Investor hereunder may sell the Purchased Shares in accordance
with the plan of distribution contained in the Resale Registration Statement and
if it does so it will comply therewith and with the related prospectus delivery
requirements unless an exemption therefrom is available or unless the Purchased
Shares are sold pursuant to Rule 144. Each Investor, severally and not jointly
with the other Investors, agrees that if it is notified by the Company in
writing at any time that the Resale Registration Statement registering the
resale of the Purchased Shares is not effective or that the prospectus included
in such Resale Registration Statement no longer complies with the requirements
of Section 10 of the Securities Act, the Investor will refrain from selling such
Purchased Shares until such time as the Investor is notified by the Company that
such Resale Registration Statement is effective or such prospectus is compliant
with Section 10 of the Exchange Act, unless such Investor is able to, and does,
sell such Purchased Shares pursuant to an available exemption from the
registration requirements of Section 5 of the Securities Act.
 
Section 6.09          Information, Access and Confidentiality.
 
(a)           From the date of this Agreement until the date when the Investor
Percentage Interest is less than 5%, the Company shall, and will cause each of
the Subsidiaries to, give the Investor and its representatives (including,
without limitation, officers and employees of the Investor, and counsel,
accountants, investment bankers, potential lenders and other professionals
retained by the Investor) full access during normal business hours to all of
their properties, books and records (including, without limitation, tax returns
and appropriate work papers of independent auditors under normal professional
courtesy, but excluding those books and records that under Applicable Laws, or
under confidentiality agreements, are required to be kept confidential) and to
knowledgeable personnel of the Company and to such other information as the
Investor may reasonably request.
 
(b)           The Investor shall, and shall cause its representatives to, hold
all material nonpublic information received as a result of its access to the
properties, books and records of the Company or the Subsidiaries in confidence,
except to the extent that information (i) is or becomes available to the public
(other than through a breach of this Agreement), (ii) becomes available to the
Investor or its representatives from a third party that, insofar as the Investor
is aware, is not under an obligation to the Company or to a Subsidiary to keep
the information confidential, (iii) was known to the Investor or its
representatives before it was made available to the Investor or its
representative by the Company or a Subsidiary, or (iv) otherwise is
independently developed by the Investor or its representatives. The Investor
shall, at the Company’s request made at any time after the termination of this
Agreement without the Closing having occurred, deliver to the Company all
documents and other material nonpublic information obtained by the Investor or
its representatives from the Company or its Subsidiaries, or certify that such
material has been destroyed by the Investor. The Investor acknowledges that it
is aware of, and will comply with, applicable restrictions on the use of
material nonpublic information with respect to the Company and its Subsidiaries
imposed by the United States. federal securities laws. Any examination or
investigation made by the Investor, its representatives or any other persons as
contemplated by this Section 6.09 shall not affect any of the representations
and warranties hereunder.

 
32

--------------------------------------------------------------------------------

 

Section 6.10          Conduct of Business Prior to Closing. Except as otherwise
expressly contemplated or permitted by this Agreement or with the prior written
consent of CapGen (which consent shall not be unreasonably withheld or delayed)
(which is a separate right granted to CapGen for itself and no other Investor),
during the period from the date of this Agreement to the Closing Date, the
Company shall, and shall cause each Subsidiary to, (a) conduct its business only
in the usual, regular and ordinary course consistent with past practice; and (b)
take no action that would reasonably be expected to adversely affect or delay
the receipt of any Regulatory Authority or shareholder approvals required to
consummate the Mergers or the Transaction.
 
Section 6.11          Company Forbearances. Except as expressly contemplated or
permitted by this Agreement, during the period from the date of this Agreement
to the Closing, the Company shall not, and shall not permit any Subsidiary to,
without the prior written consent of CapGen (which is a separate right granted
to CapGen for itself and no other Investor):
 
(a)           declare or pay any dividends or distributions on its capital stock
except for dividends declared and payable on Company Common Stock at the same
times and amounts as have been paid in 2009, or directly or indirectly redeem,
purchase or otherwise acquire, any shares of its capital stock or other equity
interest or any securities or obligations convertible into or exchangeable for
any shares of its capital stock or other equity interest or stock appreciation
rights or grant any person any right to acquire any shares of its capital stock
or other equity interest, other than (i) dividends paid by any wholly-owned
Subsidiaries, and (ii) directors’ fees paid in Company Common Stock in
accordance with prior practices as set forth in Section 6.11(a) of the
Disclosure Schedule;
 
(b)           issue or commit to issue any additional shares of capital stock or
other equity interest, or any securities convertible into or exercisable for, or
any rights, warrants or options to acquire, any additional shares of capital
stock or other equity interest (except (i) options, restricted stock or other
equity grants approved by the Board or the Organization and Compensation
Committee of the Board under the Company’s equity incentive plans in accordance
with past practice, (ii) pursuant to the exercise of outstanding options, (iii)
pursuant to the terms of the Merger Agreement or (iv) shares of Common Stock for
an aggregate of $30 million to the Investors (including approximately $19.6
million to CapGen) as provided herein;
 
(c)           amend the articles of incorporation, bylaws or other governing
instruments of the Company or any Subsidiary, except that the Company shall
adopt and use its best efforts to obtain shareholder approval of the Amended and
Restated Articles of Incorporation attached as Schedule II hereto and amend and
restate the Company’s bylaws as provided in Schedule II or other governing
instruments under the request or with the consent of the Investor;
 
(d)           incur any additional debt obligation or other obligation for
borrowed money except in the ordinary course of the business of the Subsidiaries
consistent with past practices (which shall include, for the Subsidiaries that
are depository institutions, creation of deposit liabilities, purchases of
federal funds, sales of certificates of deposit, advances from Federal Home Loan
Bank of Atlanta or the Federal Reserve Bank of Atlanta and entry into repurchase
agreements fully secured by U.S. government or agency securities), or impose, or
suffer the imposition, on any share of stock held by the Company or any
Subsidiary of any lien or permit any such lien to exist;

 
33

--------------------------------------------------------------------------------

 

(e)           adjust, split, combine or reclassify any capital stock of the
Company or any Subsidiary or issue or authorize the issuance of any other
securities with respect to or in substitution for shares of its capital stock or
sell, lease, mortgage or otherwise encumber any shares of capital stock of any
Subsidiary or any asset of the Company or any Subsidiary other than in the
ordinary course of business as permitted by Section 6.11(d) for reasonable and
adequate consideration;
 
(f)            acquire any direct or indirect equity interest in any person,
other than in connection with (a) foreclosures in the ordinary course of
business and (b) holdings of securities solely in its fiduciary capacity;
 
(g)           grant any increase in compensation or benefits to the directors,
officers or employees of the Company or any Subsidiary, except in accordance
with past practices previously disclosed; pay any bonus except in accordance
with past practices and pursuant to the provisions of an applicable program or
plan adopted by the Board prior to the date of this Agreement as previously
disclosed; or, enter into or amend, except to waive or eliminate any provision
that would deem the acquisition of the Purchased Shares by the Investors or that
any other aspect of the Transactions are a change in control under, any
severance or change in control agreements with directors, officers or employees
of the Company or any Subsidiary;
 
(h)           enter into or amend any employment agreement between the Company
or any Subsidiary and any person (unless such amendment is required by
Applicable Law) that the Company does not have the unconditional right to
terminate without liability (other than liability for services already
rendered), at any time on or after the Closing;
 
(i)            adopt any new employee benefit plan or employee benefits of the
Company or any Subsidiary or make any material change in or to any existing
employee benefit plans or employee benefits of the Company or any Subsidiary,
other than any such change that is required by Applicable Law or that, in the
opinion of counsel, is necessary or advisable to maintain the tax qualified
status of any such plan, or is required under the terms of the Merger Agreement;
 
(j)            make any material change in any accounting methods or systems of
internal accounting controls, except as may be appropriate to conform to changes
in GAAP or as required by any Regulatory Authority;
 
(k)           (a) commence any litigation other than in connection with
collections of debt consistent with past practice, (b) settle any litigation
involving any liability of the Company or any Subsidiary for money damages which
individually or in the aggregate, exceed or impose restrictions upon the
operations of the Company or any Subsidiary, or (c) modify, amend or terminate
any material contract described in Section 2.14 or waive, release, compromise or
assign any material rights or claims;

 
34

--------------------------------------------------------------------------------

 

(l)            enter into any material transaction not in the ordinary course of
business, or not consistent with safe and sound banking practices or Applicable
Law;
 
(m)          fail to file timely any report required to be filed by it with any
Regulatory Authority, including the SEC;
 
(n)           make any loan or advance to any 5% or greater shareholder,
director or officer of the Company or any of the Subsidiaries, or any member of
the immediate family of the foregoing, or any Related Interest or any affiliate
of any of the foregoing, except for renewals of any loan or advance outstanding
as of the date of this Agreement on terms and conditions substantially similar
to the original loan or advance;
 
(o)           cancel without payment in full, or modify in any material respect
any agreement relating to, any loan or other obligation receivable from any 5%
shareholder, director or officer of the Company or any Subsidiary or any member
of the immediate family of the foregoing, or any Related Interest or any
affiliate of any of the foregoing;
 
(p)           enter into any agreement for services or otherwise with any 5%
shareholders, directors, officers or employees of the Company or any Subsidiary
or any member of the immediate family of the foregoing, or any Related Interest
or any affiliate of any of the foregoing;
 
(q)           modify, amend or terminate any material contract described in
Section 2.14 or waive, release, compromise or assign any material rights or
claims, except in the ordinary course of business consistent with past practice
and for fair consideration;
 
(r)            close any banking office where a notice of such closure is
required under Section 42 of the Federal Deposit Insurance Act, as amended (the
“FDI Act”) and applicable regulations thereunder;
 
(s)           except as required by Applicable Law or as required by applicable
Regulatory Authority, change its or any of the Subsidiaries’ lending,
investment, liability management and other material banking policies in any
material respect;
 
(t)            take any action that would cause the Transactions to be subject
to requirements imposed by any Takeover Law, or fail to take all necessary steps
within its control to exempt (or ensure the continued exemption of) the
Transactions from, or if necessary challenge the validity or applicability of,
any applicable Takeover Law, as now or hereafter in effect;
 
(u)           make or renew any loan or extension of credit to any person
(including, in the case of an individual, his or her immediate family) or to any
Related Interest or otherwise, except in accordance with the Bank’s policies,
Applicable Law and the MOU;
 
(v)           increase or decrease the rates of interest paid on deposits or
increase the amount of brokered or internet deposits, except consistent with the
Bank’s past practices;

 
35

--------------------------------------------------------------------------------

 

(w)          purchase or otherwise acquire any investment securities for its own
account, except in accordance with the Bank’s policies, including its
asset/liability policy, and in accordance with Applicable Law and the MOU;
 
(x)           except for OREO reflected on the books of the Company or the Bank
as of the date hereof, the sale of which will not result in a loss, individually
or in the aggregate of $100,000 or more, sell, transfer, convey or otherwise
dispose of any real property or other assets or interests therein having a book
value individually or in the aggregate in excess of or in exchange for
consideration in excess of, $100,000 without prior Board approval, and in
accordance with the Company’s policies, Applicable Law and the MOU;
 
(y)           make or commit to make any capital expenditures in excess of
$100,000, individually or in the aggregate, without prior Board approval; or
 
(z)           agree to, or make any commitment to, take any of the actions
prohibited by this Section 6.11.
 
Section 6.12          Investor Call. CapGen will issue the Investor Call to its
investors 10 days after receipt of the last approval of the Regulatory
Authorities needed for Closing of the Mergers and the Transaction, or at such
other later date and time as may agreed upon by CapGen and the Company.
 
Section 6.13          Press Releases; Public Disclosure.
 
(a)           The Company and CapGen shall consult with each other before
issuing any press release with respect to the Transaction or this Agreement and
shall not issue any such press release or make any such public statements
without the prior consent of the other, which consent shall not be unreasonably
withheld or delayed; provided, however, that the Company may, without the prior
consent of CapGen (but after such consultation, to the extent practicable in the
circumstances), issue such press release or make such public statements or
filings as may be required by Applicable Law or the Nasdaq Stock Market.
 
(b)           Subject to each party’s disclosure obligations imposed by law or
regulation or the Nasdaq Stock Market rules applicable to the Company, each of
the parties hereto will cooperate with each other in the development and
distribution of all news releases and other public information disclosures with
respect to this Agreement and any of the transactions contemplated by this
Agreement, and neither the Company nor any Investor will make any such news
release or public disclosure without first notifying the other, and, in each
case, also receiving the other’s consent (which shall not be unreasonably
withheld or delayed), provided that nothing in this Section 6.13 shall prevent
the Company from making timely disclosures under the Securities Act, the
Exchange Act and the Nasdaq Stock Market rules. CapGen authorizes the Company to
publicly disclose its name but otherwise no such public disclosure of an
Investor or its investment advisor will be made by the Company, except to the
extent required by applicable law or authorized in writing by such Investor, and
to all applicable Governmental Authorities and the Nasdaq Stock Market. The
Company and each Investor agree that within one business day following the
Closing, the Company shall publicly disclose the closing of the transactions
contemplated by this Agreement including the Private Placement and the Merger.
From and after such disclosure, except to the extent an Investor has requested
and received material non-public information from the Company after the date
hereof, no Investor (other than CapGen) shall be in possession of any material,
non-public information received from the Company in connection with the
Transaction (including the Private Placement). On or before 9:00 A.M. New York
City time, on the second business day immediately following the Closing Date,
the Company will file a Current Report on Form 8-K with the SEC describing the
Mergers, if applicable, and the terms of this Agreement.

 
36

--------------------------------------------------------------------------------

 

(c)           By 9:00 A.M., New York City time, on the Business Day immediately
following execution of this Agreement, the Company shall issue one or more press
releases (collectively, the “Press Release”) disclosing all material terms of
the transactions contemplated hereby (including the Private Placement and the
Mergers). On or before 9:00 A.M., New York City time, on the fourth Business Day
immediately following the execution of this Agreement, the Company will file a
Current Report on Form 8-K with the SEC describing the terms of the Private
Placement Documents and the Merger Agreement (and including as exhibits to such
Current Report on Form 8-K the material Private Placement Documents, including,
without limitation, this Agreement, the Registration Rights Agreement and the
Merger Agreement. Notwithstanding the foregoing, the Company shall not publicly
disclose the name of the Investor or any affiliate or investment adviser of the
Investor, or include the name of the Investor or any affiliate or investment
adviser of the Investor in any press release or in any filing with the SEC
(other than a Registration Statement or Resale Registration Statement) or any
regulatory agency or Nasdaq Stock Market, without the prior written consent of
the Investor, except (i) as required by the federal securities laws and (ii) to
the extent such disclosure is required by law, at the request of applicable
Governmental Authorities or the Nasdaq Stock Market. From and after the issuance
of the Press Release and the issuance of the Company’s earnings release for the
quarter ended March 31, 2010, the Investors (other than CapGen) shall not be in
possession of any material, non-public information received from the Company,
any Subsidiary or any of their respective officers, directors or employees.
 
ARTICLE 7
OTHER AGREEMENTS
 
Section 7.01          Bank Holding Company Status. Solely as a result of the
consummation of the Private Placement and the Merger, no Investor other than
CapGen shall exercise “control” for purposes of the BHCA or the Change in Bank
Control Act, of the Company or the Bank.
 
Section 7.02          Preemptive Rights. (a) If the Company offers to sell
Covered Securities (as defined below) in a public or private offering of Covered
Securities solely for cash any time during a period of 24 months commencing on
the Closing Date (a “Qualified Offering”), each Investor shall be afforded the
opportunity to acquire from the Company, for the same price and on the same
terms as such Covered Securities are offered, in the aggregate up to the amount
of Covered Securities required to enable it to maintain its Investor Percentage
Interest. “Investor Percentage Interest” means, as of any date of determination,
the percentage equal to (A) the aggregate number of shares of Common Stock
beneficially owned by the Investor as of the date of determination divided by
(B) the total number of outstanding shares of Common Stock as of such date.
“Covered Securities” means Common Stock and any rights, options or warrants to
purchase or securities convertible into or exercisable or exchangeable for
Common Stock, other than securities that are (A) issued by the Company pursuant
to any employment contract, employee incentive or benefit plan, stock purchase
plan, stock ownership plan, stock option or equity compensation plan or other
similar plan where stock is being issued or offered to a trust, other entity to
or for the benefit of any employees, consultants, officers or directors of the
Company, (B) issued by the Company in connection with a business combination or
other merger, acquisition or disposition transaction, partnership, joint
venture, strategic alliance or investment by the Company or similar non-capital
raising transaction, or (C) issued as a dividend or in connection with a
dividend reinvestment or stockholder purchase plan.

 
37

--------------------------------------------------------------------------------

 

(b)           Prior to making any Qualified Offering of Covered Securities, the
Company shall give the Investor written notice at the address shown on each
Investor’s signature page hereto of its intention to make such an offering,
describing, to the extent then known, the anticipated amount of securities, and
other material terms then known to the Company upon which the Company proposes
to offer the same (such notice, a “Qualified Offering Notice”). The Investor
shall then have 10 days after receipt of the Qualified Offering Notice (the
“Offer Period”) to notify the Company in writing that it intends to exercise
such preemptive right and as to the amount of Covered Securities the Investor
desires to purchase, up to the maximum amount calculated pursuant to Section
7.02(a) (the “Designated Securities”). Such notice constitutes a non-binding
indication of interest of the Investor to purchase the amount of Designated
Securities specified by the Investor (or a proportionately lesser amount if the
amount of Covered Securities to be offered in such Qualified Offering is
subsequently reduced) at the price (or range of prices) established in the
Qualified Offering and other terms set forth in the Company’s notice to it. The
failure to respond during the Offer Period constitutes a waiver of its
preemptive right in respect of such offering. The sale of the Covered Securities
in the Qualified Offering, including any Designated Securities, shall be closed
not later than 30 days after the end of the Offer Period except as to any
Investor that requires prior approval of the Federal Reserve and/or other
Governmental Authorities, in which case the closing of any the sale of Covered
Securities to such Investor shall occur as soon as practicable following the
receipt of all necessary Governmental Authority approvals and the expiration of
statutory waiting periods. The Covered Securities to be sold to other investors
in such Qualified Offering shall be sold at a price not less than, and upon
terms no more favorable to such other investors than, those specified in the
Qualified Offering Notice. If the Company does not consummate the sale of
Covered Securities to other investors within such 30-day period (excluding
Investors that require prior approval of the Federal Reserve and/or other
Governmental Authorities), the right provided hereunder shall be revived and
such securities shall not be offered unless first reoffered to the Investors in
accordance herewith. Notwithstanding anything to the contrary set forth herein
and unless otherwise agreed by the Investor, by not later than the end of such
30-day period, the Company shall either confirm in writing to the Investor that
the Qualified Offering has been abandoned or shall publicly disclose its
intention to issue the Covered Securities in the Qualified Offering, in either
case in such a manner that the Investor will not be in possession of any
material, non-public information thereafter.
 
(c)           If the Investor exercises its preemptive right provided in this
Section 7.02 with respect to a Qualified Offering that is an underwritten public
offering or an offering made to qualified institutional buyers (as such term is
defined in SEC Rule 144A under the Securities Act) for resale pursuant to Rule
144A under the Securities Act (a “Rule 144A offering”), a private placement or
other offering, whether not registered under the Securities Act, the Company
shall offer and sell the Investor, if any such offering is consummated, the
Designated Securities (as adjusted, upward to reflect the actual size of such
offering when priced) at the same price as the Covered Securities are offered to
third persons (not including the underwriters or the initial purchasers in a
Rule 144A offering that is being reoffered by the initial purchasers) in such
offering and shall provide written notice of such price upon the determination
of such price.

 
38

--------------------------------------------------------------------------------

 

(d)           Anything to the contrary in this Section 7.02 notwithstanding, the
preemptive right to purchase Covered Securities granted by this Section 7.02
shall terminate as of and not be available any time after the date on which the
Investor sells all of the Purchased Shares or any interest therein.
 
(e)           In addition to the pricing provision of Section 7.02(c), the
Company will offer and sell the Designated Securities to the Investor upon terms
and conditions not less favorable than the most favorable terms and conditions
offered to other persons or entities in a Qualified Offering.
 
Section 7.03          Compensation Matters. Prior to the Closing, the Board (or,
if appropriate, any committee thereof) shall adopt appropriate resolutions and
take all other actions necessary and appropriate (including securing any
necessary waivers or consents) to provide that the issuance of the Purchased
Shares to the Investor as contemplated by this Agreement will not trigger any
payment, termination or rights under any “change of control” provision in any
agreements to which the Company, the Bank or any of the Subsidiaries is a party,
including any employment, “change in control,” severance or other compensatory
agreements and any Benefit Plan, which results in payments to the counterparty,
the acceleration or vesting of benefits or payments (including debt repayments).
 
Section 7.04          Reasonable Best Efforts. After the Closing Date, each
party and its officers and directors shall use their respective reasonable best
efforts to take, or cause to be taken, all further actions necessary or
desirable to carry out the purposes of this Agreement and their respective
covenants, agreements and obligations hereunder.
 
Section 7.05          Manner of Offerings. The Company will offer and issue the
shares of Common Stock to Investors that are Accredited Investors in
transactions exempt from registration under Section 4(2) of the Securities Act
on terms and conditions, including price, no more favorable than provided to
CapGen, without CapGen's prior written consent, following full disclosure of all
such terms and conditions (including any side letters or other agreements,
arrangement or understandings) to CapGen. If CapGen determines that the other
Investors are receiving a more favorable price, or terms and conditions more
favorable than those granted to the Investor hereby, the Company will cooperate
with CapGen to provide CapGen with terms, conditions and rights in favor of
CapGen no less favorable than those granted to any other Person in the Private
Placement (including the Transaction). CapGen shall purchase its Purchased
Shares at the same per share price being offered to the other Investors, and the
complete terms and conditions of CapGen’s purchase of its Purchased Shares are
set forth herein.

 
39

--------------------------------------------------------------------------------

 

Section 7.06          Indemnification.
 
(a)           Indemnification of the Investor. In addition to the indemnity
provided in the Registration Rights Agreement, the Company will indemnify and
hold the Investor and its directors, officers, shareholders, members, partners,
employees and agents (and any other persons with a functionally equivalent role
of a person holding such titles notwithstanding a lack of such title or any
other title), each person who controls the Investor (within the meaning of
Section 15 of the Securities Act and Section 20 of the Exchange Act), and the
directors, officers, shareholders, agents, members, partners or employees (and
any other persons with a functionally equivalent role of a person holding such
titles notwithstanding a lack of such title or any other title) of such
controlling person (each, an “Investor Party”), from any and all losses,
liabilities, obligations, claims, contingencies, damages, costs and expenses,
including all judgments, amounts paid in permitted settlements, court costs and
reasonable attorneys’ fees of one counsel and costs of investigation that any
such Investor Party may suffer or incur as a result of (i) any breach of any of
the representations, warranties, covenants or agreements made by the Company in
this Agreement or (ii) any action instituted against an Investor Party in any
capacity, by any shareholder of the Company who is not Investor Party or an
affiliate of that Investor Party, with respect to any of the transactions
contemplated by this Agreement or the Merger Agreement. The Company will not be
liable to any Investor Party under this Agreement to the extent, but only to the
extent that a loss, claim, damage or liability is attributable to any Investor
Party’s breach of any of the representations, warranties, covenants or
agreements made by such Purchaser Party in this Agreement or in the other
Private Placement Documents.
 
(b)           Conduct of Indemnification Proceedings. Promptly after receipt by
any person (the “Indemnified Person”) of notice of any demand, claim or
circumstances which would or might give rise to a claim or the commencement of
any action, proceeding or investigation in respect of which indemnity may be
sought pursuant to this Section 7.06(a), such Indemnified Person shall promptly
notify the Company in writing and the Company shall assume the defense thereof,
including the employment of one counsel reasonably satisfactory to such
Indemnified Person, and shall assume the payment of all fees and expenses;
provided, however, the failure of any Indemnified Person so to notify the
Company shall not relieve the Company of its obligations hereunder except to the
extent that the Company is actually and materially and adversely prejudiced by
such failure to notify. In any such proceeding, any Indemnified Person shall
have the right to retain its own counsel, but the fees and expenses of such
counsel shall be at the expense of such Indemnified Person unless: (i) the
Company and the Indemnified Person shall have mutually agreed to the retention
of such counsel; (ii) the Company shall have failed promptly to assume the
defense of such proceeding and to employ counsel reasonably satisfactory to such
Indemnified Person in such proceeding; or (iii) in the reasonable judgment of
counsel to such Indemnified Person, representation of both parties by the same
counsel would be inappropriate due to actual or potential differing interests
between them. The Company shall not be liable for any settlement of any
proceeding effected without its written consent, which consent shall not be
unreasonably withheld, delayed or conditioned. Without the prior written consent
of the Indemnified Person, which consent shall not be unreasonably withheld,
delayed or conditioned, the Company shall not effect any settlement of any
pending or threatened proceeding in respect of which any Indemnified Person is
or could have been a party and indemnity could have been sought hereunder by
such Indemnified Party, unless such settlement includes an unconditional release
of such Indemnified Person from all liability arising out of such proceeding.

 
40

--------------------------------------------------------------------------------

 

ARTICLE 8
TERMINATION
 
Section 8.01          Methods of Termination. This Agreement may be terminated
at any time prior to the Closing by:
 
(a)           the mutual written consent in writing of an Investor and the
Company, but only as to the terminating Investor;
 
(b)           any Investor but only with respect to the terminating Investor or
the Company if the Closing shall not have occurred by the December 31, 2010 (the
“Termination Date”), provided, however, that the right to terminate this
Agreement under this Section 8.01(b) shall not be available to any party whose
breach of any representation or warranty or failure to perform any obligation
under this Agreement shall have caused or resulted in the failure of the
Closing;
 
(c)           any Investor, but only as to the terminating Investor, if the
Shareholder Approvals are not received;
 
(d)           the Company if there has been a breach of any representation,
warranty, covenant or agreement made by an Investor in this Agreement, or any
such representation and warranty shall have become untrue after the date of this
Agreement, such that Section 5.01 would not be satisfied and such breach or
condition is not curable or, if curable, is not cured within the earlier of (i)
30 days after written notice thereof is given by the Company to the Investor and
(ii) the Termination Date; provided that the Company is not then in breach of
any representation, warranty, covenant, agreement or other obligation contained
in this Agreement and, provided further, that such termination by the Company
shall only be as to the breaching Investor;
 
(e)           an Investor if there has been a breach of any representation,
warranty, covenant or agreement made by the Company in this Agreement, or any
such representation and warranty shall have become untrue after the date of this
Agreement, such that Section 4.01 would not be satisfied and such breach or
condition is not curable or, if curable, is not cured within the earlier of (i)
30 days after written notice thereof is given by the Investor to the Company and
(ii) the Termination Date; provided that the terminating Investor is not then in
material breach of any representation, warranty, covenant, agreement or other
obligation contained in this Agreement and provided further that such
termination by an Investor shall only be as to such Investor;
 
(f)            any Investor, if the Company has not sold an aggregate of $30
million of Common Stock to Investors hereunder; or
 
(g)           the Company or the Investor in writing at any time after any
applicable Regulatory Authority has denied finally or requested the withdrawal
of any application for approval of the Transaction or the Mergers.
 
(h)           CapGen, if other Investors which have committed $2.5 million or
more to acquire Purchased Shares are no longer parties to this Agreement and
replacement Investors do not enter into this Agreement within 45 days after the
termination by such initial other Investor, in which case the other Investors
may terminate this Agreement upon or following CapGen’s termination under this
Section 8.01(h).

 
41

--------------------------------------------------------------------------------

 

A termination by an Investor or by the Company with respect to one or more
Investors, shall not effect a termination of this Agreement or the rights and
obligations of the remaining parties to this Agreement, including each remaining
Investor’s ability to terminate this Agreement.
 
Section 8.02          Effect of Termination.
 
(a)           In the event of termination pursuant to Section 8.01 hereof, and
except as otherwise stated therein, written notice thereof shall be given to the
other parties, and this Agreement shall terminate immediately and to the extent
provided in Section 8.01 upon receipt of such notice (or as otherwise set forth
in Section 8.01(d) and Section 8.01(e)), unless an extension is consented to in
writing by the party having the right to terminate. If this Agreement is
terminated as provided herein, this Agreement shall become void as and to the
extent provided in Section 8.01, except that Section 7.06, this Section 8.02 and
Article 9 shall survive any such termination; provided, however, that nothing
herein shall relieve any breaching party from liability for an uncured willful
breach of a representation, warranty, covenant, obligation or agreement giving
rise to such termination.
 
(b)           In the event that this Agreement is terminated by or as to CapGen,
then, except as provided in this Section 8.02(b), the Company shall, one
Business Day after the date of such termination, pay to CapGen, by wire transfer
of immediately available funds, the amount of $500,000 (the “Termination Fee”).
The Termination Fee will not be payable upon termination of this Agreement only
if (i) the Company’s Board has unanimously approved this Agreement and the
Transaction contemplated herein and recommended that the Company’s shareholders
vote to approve the Transaction and has not modified or rescinded such approval
or modified or withdrawn such recommendation to the Company’s shareholders, (ii)
the Company’s directors and officers have voted all their shares of Company
Common Stock as provided in Section 2.28 pursuant to the Insider Shareholder
Vote and (iii) CapGen has not received all necessary Regulatory Authority
approvals needed for its investment in the Purchased Shares or CapGen breaches
its obligations under Section 3.06 hereof, or the Company, notwithstanding the
performance of its obligations to secure all requisite regulatory approvals for
the Merger, has not received such regulatory approval. The Company acknowledges
that this Section 8.02(b) is an integral part of the Transaction and is in
recognition of the time, expense and efforts expended and to be expended by
CapGen as the lead Investor, and that, without this Section 8.02(b), CapGen
would not enter into this Agreement. Accordingly, if the Company fails to
promptly pay the Termination Fee that is payable and, in order to obtain such
payment, CapGen commences a lawsuit or action that results in a judgment for any
of such Termination Fee, the Company shall pay CapGen its costs and expenses
(including attorneys’ fees and charges) in connection with such lawsuit. Payment
of the Termination Fee described in this Section 8.02(b) shall be the exclusive
remedy for termination of this Agreement as specified in this Section 8.02(b)
and shall be in lieu of damages incurred in the event of any termination of this
Agreement.

 
42

--------------------------------------------------------------------------------

 

ARTICLE 9
MISCELLANEOUS
 
Section 9.01          Certain Definitions. (a) The following definitions shall
be applicable to the terms set forth below as used in this Agreement:
 
“Accredited Investor” has the meaning set forth in Rule 501 promulgated under
the Securities Act.
 
“affiliate” means, with respect to any person, any other person which directly,
or indirectly through one or more intermediaries, controls, is controlled by or
is under common control with, such person.
 
“Applicable Law” means any domestic or foreign, federal, state or local,
statute, law, ordinance, rule, administrative interpretation, regulation, order,
writ, injunction, directive, judgment, decree or other requirement of any
Governmental Authority applicable to the Company or the Subsidiaries, or their
respective properties, assets, officers, directors, employees or agents (in
connection with such officers’, directors’, employees’ or agents’ activities on
behalf of such entity).
 
“beneficial ownership” and correlative terms have the meaning ascribed in
Section 13(d)(3) of the Exchange Act and Rule 13d-3 thereunder)
 
“Board” means the Board of Directors of the Company.
 
“Business Day” means any day that it is not a Saturday, Sunday or other day in
which banks in the State of Florida or New York are authorized or required by
law to be closed.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
regulations promulgated thereunder.
 
“GAAP” means U.S. generally accepted accounting principles.
 
“Material Adverse Effect” means any effect, circumstance, occurrence or change
that, individually or in the aggregate, (i) is material and adverse to the
business, assets, liabilities, results of operations, financial condition, cash
flows or prospects of the Company and the Subsidiaries (as defined below), taken
as a whole or (ii) would materially impair the ability of the Company to perform
its obligations under this Agreement or consummate the
Closing; provided, however, that Material Adverse Effect shall not be deemed to
include (a) any effects, circumstances, occurrences or changes, after the date
hereof, generally affecting the commercial banking industry, the economy, or the
financial, real estate, securities or credit markets in the United States or
elsewhere in the world, including effects on such industry, economy or markets
resulting from any regulatory or political conditions or developments, or any
outbreak or escalation of hostilities, declared or undeclared acts of war or
terrorism, (b) changes or proposed changes, after the date hereof, in GAAP,
(c) changes or proposed changes, after the date hereof, in laws governing
financial institutions and laws of general applicability or related policies or
interpretations of any Governmental Authority (in the case of each of clauses
(a), (b) and (c), other than effects, circumstances, occurrences or changes to
the extent that such effects, circumstances, occurrences or changes have a
materially disproportionate adverse affect on the Company and the Subsidiaries
relative to other companies in the commercial banking industry), or (d) changes
in the market price or trading volume of Common Stock (it being understood and
agreed that the exception set forth in this clause (d) does not apply to the
underlying reason or cause giving rise to or contributing to any such change).

 
43

--------------------------------------------------------------------------------

 

“person” means an individual, corporation, limited liability company,
partnership, association, trust, unincorporated organization, other entity or
group (as defined in Section 13(d) of the Exchange Act) and shall include any
successor (by merger or otherwise) of such entity.
 
“Related Interest” has the meaning ascribed to it by Regulation O promulgated by
the Federal Reserve Board.
 
“SEC” means the U.S. Securities and Exchange Commission.
 
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.
 
“Subsidiary” means any person of which (a) the Company or any of its
Subsidiaries is a general partner, (b) the voting power to elect a majority of
the board of directors or others performing similar functions is held by the
Company and or any one or more of its Subsidiaries, or (c) more than 50% of the
equity interests is, directly or indirectly, owned or controlled by the Company
or any one or more of its Subsidiaries.
 
(b)           In this Agreement, (i) the words “include,” “includes,” and
“including” and derivatives thereof are deemed to include and mean “without
limitation,” whether by enumeration or otherwise; (ii) any reference to an
agreement means that agreement as amended or supplemented, subject to any
restrictions on amendment contained in that agreement; (iii) unless specified
otherwise, any reference to a statute or regulation means that statute or
regulation as amended or supplemented from time to time and any corresponding
provisions of successor statutes or regulations; (iv) if any date specified in
this Agreement as a date for taking action falls on a day that is not a Business
Day, then that action may be taken on the next Business Day; and (v) the words
“party” and “parties” refer only to a named party to this Agreement. The
singular shall include the plural, and any reference to gender shall include all
genders.
 
(c)           As used in this Agreement and for all purposes hereof, all
references to the Company, the Bank and their respective Subsidiaries shall mean
and include the surviving entities of the Mergers and their respective
Subsidiaries as of and following the Merger Effective Times.
 
Section 9.02         Specific Performance. Each party acknowledges that the
other party would be damaged irreparably in the event any provision of this
Agreement is not performed in accordance with its specific terms or otherwise is
breached, so that a party shall be entitled to injunctive relief to prevent
breaches of this Agreement and to enforce specifically this Agreement and its
terms and provisions in addition to any other remedy to which such party may be
entitled, at law or in equity. In particular, the parties acknowledge that the
business of the Company and the Subsidiaries is unique and recognize and affirm
that in the event the Company breaches this Agreement, money damages may be
inadequate and the Investor would have no adequate remedy at law, so that the
Investor shall have the right, in addition to any other rights and remedies
existing in its favor, to enforce its rights and the Company’s obligations under
this Agreement not only by action for damages but also by action for specific
performance, injunctive, or other equitable relief.
 

 
44

--------------------------------------------------------------------------------

 

Section 9.03         Expenses. Each party shall pay its own fees and expenses
(including, without limitation, the fees and expenses of its agents,
representatives, attorneys, and accountants) incurred in connection with the
negotiation, drafting, execution, delivery, and performance of this Agreement
and the Transaction, except as provided in Section 8.02(b).
 
Section 9.04          Survival. The representations and warranties of the
Company contained herein shall survive the Closing and the delivery of and
payment for the Purchased Shares.
 
Section 9.05          Notices. All notices, requests, consents and other
communications hereunder shall be in writing and shall be delivered in person or
mailed by certified or registered mail, return receipt requested, or sent by a
recognized overnight courier service, addressed as follows:
 
 
If to the Company, at:

 
 
Jacksonville Bancorp, Inc.

 
100 North Laura Street, Suite 1000

 
Jacksonville, Florida 32202

 
Attention: Gilbert J. Pomar

 
 
with a copy to:

 
 
McGuireWoods

 
Bank of America Tower

 
50 North Laura Street, Suite 3300

 
Jacksonville, Florida 32202-3661

 
Attention: Halcyon E. Skinner

 
 
If to the Investor, at:

 
 
CapGen Capital Group IV LP

 
c/o CapGen Financial

 
280 Park Avenue

 
40th Floor West, Suite 401

 
New York, New York 10017

 
Attention: John P. Sullivan


 
45

--------------------------------------------------------------------------------

 

 
with a copy to:

 
 
Jones Day

 
1420 Peachtree Street, N.E.

 
Suite 800

 
Atlanta, Georgia 30309-3053

 
Attention: Ralph F. MacDonald, III

 
 
If to any other Investor:

 
 
As provided on such Investor’s signature page hereto

 
or, in any such case, at such other address or addresses as shall have been
furnished in writing by such party to the others.
 
Section 9.06          No Assignment; No Delegation. (a) No party may assign any
of its rights under this Agreement, except with the prior written consent of the
other party, provided the Investor may assign its rights to the Purchased Shares
to an affiliate or any person that shares a common discretionary investment
adviser with the Investor without consent. All assignments of rights are
prohibited under this subsection, whether they are voluntary or involuntary, by
merger (regardless of whether the party is the surviving or disappearing
entity), consolidation, dissolution, operation of law, or any other manner. For
purposes of this Section 9.06, a “change of control” is deemed an assignment of
rights.
 
(b)           No party may delegate any performance under this Agreement.
 
(c)           Any purported assignment of rights or delegation of performance in
violation of this Section 9.06 is void.
 
Section 9.07          No Third Party Beneficiaries. This Agreement is not
intended to and shall not confer any rights or remedies upon any person other
than the parties hereto, whether as third party beneficiaries or otherwise,
other than Indemnified Persons.
 
Section 9.08          Governing Law. The laws of the State of New York (without
giving effect to its conflicts of law principles) govern all matters arising out
of or relating to this Agreement, including, without limitation, its validity,
interpretation, construction, performance, and enforcement.
 
Section 9.09          Amendments and Waivers. The parties may amend this
Agreement only by a written agreement of the parties that identifies itself as
an amendment to this Agreement. Section 4.06 cannot be waived. No waiver shall
be effective unless it is in writing and signed by an authorized representative
of the waiving party. No consideration shall be offered or paid to any Investor
to amend or consent to a waiver or modification of any provision of the Private
Placement Documents, or to exercise any consent right hereunder, unless the same
consideration also is offered to all of the Investors pro rata to their
agreed-upon investment in Purchased Shares provided herein; provided, however,
that CapGen may be reimbursed for any expense (including legal fees and charges)
it incurs in connection with any such amendment, waiver or consent.

 
46

--------------------------------------------------------------------------------

 

Section 9.10          Severability. If any provision of this Agreement is
determined to be invalid, illegal or unenforceable, the remaining provisions of
this Agreement shall remain in full force, as long as both the economic and
legal substance of the transactions that this Agreement contemplates are not
affected in any manner materially adverse to any party.
 
Section 9.11          Captions. The descriptive headings of the Articles,
Sections and subsections and the table of contents of this Agreement are for
convenience of reference only, do not constitute a part of this Agreement, and
do not affect this Agreement’s construction or interpretation.
 
Section 9.12          No Waiver; Cumulative Remedies. No failure or delay on the
part of any party to this Agreement in exercising any right, power or remedy
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any such right, power or remedy preclude any other or further
exercise thereof or the exercise of any other right, power or remedy hereunder.
The remedies herein provided are cumulative and not exclusive of any remedies
provided by law.
 
Section 9.13          Further Assurances. From and after the date of this
Agreement, upon the request of the Investor, on the one hand, or the Company and
the Bank, on the other, the Investor or the Company and the Bank, as applicable,
shall execute and deliver such other instruments, documents and other writings
as may be reasonably necessary or desirable to confirm and carry out and to
effectuate fully the intent and purposes of this Agreement.
 
Section 9.14          No Construction Against Drafter. Each party has
participated in negotiating and drafting this Agreement, so if an ambiguity or a
question of intent or interpretation arises, this Agreement is to be construed
as if the parties had drafted it jointly, as opposed to being construed against
a party because it was responsible for drafting one or more provisions of this
Agreement.
 
Section 9.15          Entire Agreement. This Agreement, including the schedules
hereto and the Registration Rights Agreement, constitutes the final agreement
between the parties. It is the complete and exclusive expression of the parties’
agreement on the matters contained in this Agreement. All prior and
contemporaneous negotiations and agreements between the parties on the matters
contained in this Agreement are expressly merged into and superseded by this
Agreement. The provisions of this Agreement may not be explained, supplemented
or qualified through evidence of trade usage or a prior course of dealings. In
entering into this Agreement, neither party has relied upon any statement,
representation, warranty or agreement of the other party except for those
expressly contained in this Agreement. There are no conditions precedent to the
effectiveness of this Agreement, other than those expressly stated in this
Agreement.
 
Section 9.16          Counterparts. The parties may execute this Agreement in
multiple counterparts, each of which constitutes an original, and all of which,
collectively, constitute only one and the same agreement. The signatures of all
of the parties need not appear on the same counterpart, and delivery of an
executed counterpart signature page by facsimile shall have the same force and
effect as a manually executed original. This Agreement is effective upon
delivery of one executed counterpart from each party to the other parties.

 
47

--------------------------------------------------------------------------------

 

Section 9.17          Independent Nature of Investors’ Obligations and Rights.
The obligations of each Investor under the Private Placement Documents are
several and not joint with the obligations of any other Investor, and no
Investor shall be responsible in any way for the performance of the obligations
of any other Investor under any Private Placement Document. Nothing contained
herein or in any other Private Placement Document, and no action taken by any
Investor pursuant hereto or thereto, shall be deemed to constitute the Investors
as, and the Company acknowledges that the Investors do not so constitute, a
partnership, an association, a joint venture or any other kind of group or
entity, or create a presumption that the Investors are in any way acting in
concert or as a group or entity with respect to such obligations or the
transactions contemplated by the Private Placement Documents or any matters, and
the Company acknowledges that the Investors are not acting in concert or as a
group, and the Company shall not assert any such claim, with respect to such
obligations or the transactions contemplated by the Private Placement Documents.
The decision of each Investor to purchase Securities pursuant to the Private
Placement Documents has been made by such Investor independently of any other
Investor. Each Investor acknowledges that no other Investor has acted as agent
or fiduciary for or representative of such Investor in connection with such
Investor making its investment hereunder and that no other Investor will be
acting as agent or fiduciary for or representative of such Investor in
connection with monitoring such Investor's investment in the Securities or
enforcing its rights under the Private Placement Documents. The Company and each
Investor confirms that each Investor has independently participated with the
Company in the negotiation of the transaction contemplated hereby with the
advice of its own counsel and advisors. Each Investor shall be entitled to
independently protect and enforce its rights, including, without limitation, the
rights arising out of this Agreement or out of any other Private Placement
Documents, and it shall not be necessary for any other Investor to be joined as
an additional party in any proceeding for such purpose. The use of a single
agreement to effectuate the purchase and sale of the Securities contemplated
hereby is solely for convenience. It is expressly understood and agreed that
each provision contained in this Agreement and in each other Private Placement
Document is between the Company and a Investor, solely, and not between the
Company and the Investors collectively and not between and among the Investors.
 
[SIGNATURE PAGE FOLLOWS]

 
48

--------------------------------------------------------------------------------

 
 
The parties have caused this Agreement to be executed as of the date first above
written by their respective duly authorized officials.
 

 
JACKSONVILLE BANCORP, INC.
       
By: 
/s/ Gilbert J. Pomar
   
Name: Gilbert J. Pomar
   
Title: President

 
Subscription Amount:
INVESTOR
Number of Purchased Shares:
   
By: 
  
   
Name:
   
Title:


 
 

--------------------------------------------------------------------------------

 
